Exhibit 4.18 BRIDGE CREDIT AGREEMENT dated as of November 30, 2006 among AXTEL, S.A.B. DE C.V., as Borrower, AVANTEL, S. DE R.L. DE C.V. and THE OTHER SUBSIDIARIES OF THE BORROWER, as Guarantors, VARIOUS FINANCIAL INSTITUTIONS, as Lenders, and CREDIT SUISSE, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, as the Administrative Agent CREDIT SUISSE, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH , as Sole Lead Arranger and Bookrunner Table of Contents ARTICLE IDEFINITIONS 1 SECTION 1.1 CERTAIN DEFINED TERMS 1 SECTION 1.2 OTHER INTERPRETIVE PROVISIONS 20 SECTION 1.3 ACCOUNTING PRINCIPLES 21 ARTICLE IITHE CREDIT 22 SECTION 2.1 AMOUNTS AND TERMS OF COMMITMENTS 22 SECTION 2.2 NOTES 22 SECTION 2.3 PROCEDURE FOR BORROWING 22 SECTION 2.4 PREPAYMENTS 23 SECTION 2.5 REPAYMENT 24 SECTION 2.6 INTEREST 24 SECTION 2.7 FEES 25 SECTION 2.8 COMPUTATION OF FEES AND INTEREST 25 SECTION 2.9 PAYMENTS BY CREDIT PARTIES 26 SECTION 2.11 SHARING OF PAYMENTS, ETC. 27 ARTICLE IIITAXES AND ILLEGALITY 27 SECTION 3.1 TAXES 27 SECTION 3.2 ILLEGALITY 29 SECTION 3.3 INCREASED COSTS AND REDUCTION OF RETURN 30 SECTION 3.4 FUNDING LOSSES 31 SECTION 3.5 INABILITY TO DETERMINE RATES 31 SECTION 3.6 CERTIFICATES OF THE LENDERS AND ADMINISTRATIVE AGENT 32 SECTION 3.7 SUBSTITUTION OF LENDERS 32 SECTION 3.8 SURVIVAL 32 ARTICLE IVCONDITIONS PRECEDENT 32 SECTION 4.1 CONDITIONS PRECEDENT TO MAKING LOANS 32 SECTION 4.2 SATISFACTION OF CONDITIONS PRECEDENT 36 ARTICLE VREPRESENTATIONS AND WARRANTIES 36 SECTION 5.1 REPRESENTATIONS AND WARRANTIES 36 -i- Table of Contents (continued) Page ARTICLE VICOVENANTS 43 SECTION 6.1 AFFIRMATIVE COVENANTS 43 SECTION 6.2 NEGATIVE COVENANTS 49 ARTICLE VIIDEFAULT/REMEDIES 58 SECTION 7.1 DEFAULT/REMEDIES 58 SECTION 7.2 ACCELERATION 61 SECTION 7.3 RIGHTS NOT EXCLUSIVE 61 ARTICLE VIIITHE ADMINISTRATIVE AGENT 62 SECTION 8.1 APPOINTMENT AND AUTHORIZATION 62 SECTION 8.2 DELEGATION OF DUTIES 62 SECTION 8.3 NO LIABILITY OF AGENT-RELATED PERSONS 62 SECTION 8.4 RELIANCE BY THE AGENT-RELATED PERSONS 62 SECTION 8.5 NOTICE OF DEFAULT 63 SECTION 8.6 CREDIT DECISION 63 SECTION 8.7 INDEMNIFICATION OF AGENT-RELATED PERSONS 64 SECTION 8.8 THE AGENT-RELATED PERSONS IN THEIR INDIVIDUAL CAPACITY 64 SECTION 8.9 SUCCESSOR ADMINISTRATIVE AGENT 65 ARTICLE IXGUARANTY 65 SECTION 9.1 GUARANTY 65 SECTION 9.2 GUARANTY UNCONDITIONAL 66 SECTION 9.3 DISCHARGE ONLY UPON PAYMENT IN FULL; REINSTATEMENT IN CERTAIN CIRCUMSTANCES 66 SECTION 9.4 WAIVER BY THE GUARANTORS 66 SECTION 9.5 SUBROGATION 67 SECTION 9.6 STAY OF ACCELERATION 67 ARTICLE XMISCELLANEOUS 67 SECTION 10.1 AMENDMENTS AND WAIVERS 67 SECTION 10.2 NOTICES 68 SECTION 10.3 NO WAIVER; CUMULATIVE REMEDIES 70 -ii- Table of Contents (continued) Page SECTION 10.4 COSTS AND EXPENSE 70 SECTION 10.5 BORROWER INDEMNIFICATION 71 SECTION 10.6 PAYMENTS SET ASIDE 72 SECTION 10.7 SUCCESSORS AND ASSIGNS 72 SECTION 10.8 ASSIGNMENTS, PARTICIPATIONS, ETC 72 SECTION 10.9 SET-OFF 74 SECTION 10.10 NOTIFICATION OF ADDRESSES, LENDING OFFICES, ETC. 74 SECTION 10.11 COUNTERPARTS 75 SECTION 10.12 SEVERABILITY 75 SECTION 10.13 THIRD PARTY BENEFICIARIES 75 SECTION 10.14 GOVERNING LAW AND JURISDICTION 75 SECTION 10.15 WAIVER OF JURY TRIAL 77 SECTION 10.16 JUDGMENT 77 SECTION 10.17 ENTIRE AGREEMENT 78 SECTION 10.18 USE OF NAMES AND MARKS 78 SECTION 10.19 USE OF ENGLISH LANGUAGE 78 SECTION 10.20 NO PARTNERSHIP, ETC. 78 SECTION 10.21 CONFIDENTIALITY. 79 -iii- SCHEDULES SCHEDULE 2.1 Commitments and Pro Rata Shares SCHEDULE 4.1(l) Existing Liens and Release Documentation SCHEDULE 4.1(m) Acquisition Documents SCHEDULE 5.1(b) Governmental Approvals Required for Financing SCHEDULE 5.1(c) Indebtedness and Contingent Obligations SCHEDULE 5.1(f) Equity Investments SCHEDULE 5.1(i) Governmental Approvals SCHEDULE 5.1(l) Legal Proceedings SCHEDULE 6.1(k) Material Concessions SCHEDULE 6.2(a)(vii) Continuing Existing Liens SCHEDULE 10.2 Lending Offices; Addresses for Notices EXHIBITS EXHIBIT A-1 Form of Note for LIBOR Loans EXHIBIT A-2 Form of Note for Base Rate Loans EXHIBIT B Form of Notice of Borrowing EXHIBIT C Form of Assignment Agreement EXHIBIT D Form of Subsidiary Joinder Agreement EXHIBIT E Forms of Opinions This CREDIT AGREEMENT is entered into as of November 30, 2006 (this “Agreement”) among: (a)AXTEL, S.A.B. DE C.V., a Mexican sociedad anónima bursátil de capital variable (the “Borrower”), (b)AVANTEL, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad limitada de capital variable (“Avantel”), (c)OTHER SUBSIDIARIES OF THE BORROWER, as Guarantors, (d)VARIOUS FINANCIAL INSTITUTIONS, as lenders (the “Lenders”), and (e)CREDIT SUISSE, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, as the Administrative Agent (in such capacity, the “Administrative Agent”). WHEREAS, simultaneously with the funding under this Agreement, the Borrower is acquiring (the “Acquisition”) all of the Capital Stock (defined below) in Avantel and substantially all of the assets and all of the Capital Stock of Avantel Infraestructura, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable (“Avantel Infraestructura”), pursuant to the acquisition agreements described on Schedule 4.1(m), and WHEREAS, the Borrower desires to finance in part the Acquisition by entering into the transactions provided for herein, and the other parties hereto desire to participate in such transactions in the manner described herein. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree as follows: ARTICLE I DEFINITIONS SECTION 1.1Certain Defined Terms. As used in this Agreement, the following terms shall have the following meanings: “Acquisition” shall have the meaning set forth in the recitals. “Acquisition Documentation” shall have the meaning set forth in Section 4.1(m). “Additional Amounts” shall have the meaning set forth in Section3.1(b)(i). “Administrative Agent” shall have the meaning set forth in the preamble. “Administrative Agent’s Payment Office” shall mean, with respect to payment in Dollars, the address for such payments to the Administrative Agent set forth on Schedule10.2 or such other address as the Administrative Agent may specify from time to time to the other parties hereto. “Affected Lender” shall have the meaning set forth in Section3.7. “Affiliate” shall mean, as to any Person, any other Person who is directly or indirectly Controlled by, under common Control with or Controls such Person. “Agent-Related Persons” shall mean the Administrative Agent, any successor thereto in such capacity hereunder and the Lead Arranger, together with their respective Affiliates or in their other capacities, and the officers, directors, employees, counsel, agents and attorneys-in-fact of any such Person(s). “Agreement” shall have the meaning set forth in the preamble. “Applicable Base Rate Margin” shall mean: (a) for the period from and including the Closing Date to and including May 31, 2007, 0.25% per annum, (b) for the period from and including June 1, 2007 to and including November 30, 2007, 0.75% per annum, and (c) thereafter, 1.75% per annum. “Applicable Law” shall mean any applicable statute, law, regulation, ordinance, rule, judgment, rule of common law, order, decree, approval (including any Governmental Approval), concession, grant, franchise, license, agreement, directive, guideline, policy, requirement or other governmental restriction or any similar form of decision of, or determination by (or any interpretation or administration of any of the foregoing by), any Governmental Authority, whether in effect as of the Closing Date or thereafter (including any Environmental Law). “Applicable Margin” shall mean: (a) for the period from and including the Closing Date to and including May 31, 2007, 1.25% per annum, (b) for the period from and including June 1, 2007 to and including November 30, 2007, 1.75% per annum, and (c) thereafter, 2.75% per annum. “Assignee” shall have the meaning set forth in Section10.8(a). “Assignment Agreement” shall have the meaning set forth in Section10.8(a). “Attorney Costs” shall mean all fees and disbursements of any law firm or other external counsel (but of not more than one firm or other external counsel for all Financing Parties per jurisdiction at any time) or notarial fees. “Auditors” shall mean KPMG Cardenas Dosal, S.C. or a replacement thereof appointed by the Borrower and approved by the Required Lenders; it being agreed that no such approval shall be required if such replacement is a member company or Affiliate of any one of the “Big Four” accounting firms. “Authorized Officer” shall mean, with respect to any Person, its Chief Executive Officer (Director General), Chief Financial Officer (Director de Finanzas), Treasurer (Tesorero), Comptroller (Contralor) or any more senior officer. “Avantel” shall have the meaning set forth in the preamble. “Avantel Companies” shall mean Avantel, Avantel Infraestructura and their Subsidiaries as of the Closing Date. Bredie Credit Agreement 2 “Avantel Infraestructura” shall mean Avantel Infraestructura, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable. “Avantel/Telmex IRU” shall mean the indefeasible right to usecertain telecommunications capacity pursuant to an agreement between Avantel and Telmex originally entered into on January 2, 2006. “Base Rate” shall mean, for any day, the higher of: (a) 0.50% per annum above the latest Federal Funds Rate and (b) the rate of interest in effect for such day as publicly announced from time to time by the Administrative Agent in the city in which the Administrative Agent’s Payment Office is located as its “reference rate.” The “reference rate” is a rate set based upon various factors, including the Administrative Agent’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above or below such announced rate. Any change in the “reference rate” (occasionally referred to as the “prime rate”) announced by the Administrative Agent shall take effect at the opening of business on the day specified in the public announcement of such change. “Base Rate Loan” shall mean a Loan that bears interest based upon the Base Rate. “Borrower” shall have the meaning set forth in the preamble. “Business” shall mean any business in which the Borrower or any of its Subsidiaries was engaged on the Closing Date and any business related, ancillary or complementary to such business. “Business Day” shall mean any day other than a Saturday or Sunday and: (a) other than any other day on which commercial banks in New York City, New York, the city in which the Administrative Agent’s Payment Office is located (only with respect to the determination of the Base Rate) or México City, México are authorized or required by law to close, and (b) if the applicable Business Day relates to the determination of LIBOR, shall mean a day on which dealings are carried on in the London interbank eurodollar market. “Capital Adequacy Regulation” shall mean any guideline, request or directive of any central bank or other Governmental Authority, or any other law, rule or regulation, whether or not having the force of law, in each case regarding capital adequacy of any bank (or similar entity) or of any Person controlling a bank (or similar entity). “Capitalized Lease Obligations” shall mean, with respect to any Person, all outstanding obligations of such Person in respect of Capital Leases, taken at the capitalized amount thereof accounted for as indebtedness in accordance with GAAP. “Capital Lease” shall mean any lease of any Property (whether real, personal or mixed) by any Person as lessee that, in conformity with GAAP, is required to be accounted for as a capital lease on the balance sheet of such Person. Bredie Credit Agreement 3 “Capital Stock” shall mean any capital stock (including preferred stock) issued by a corporation or similar ownership interests (including partes sociales and partnership interests) in any Person. “Change of Control” shall mean the occurrence of any of the following events: (a) if any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause (a): (i) such person shall be deemed to have “beneficial ownership” of all shares that such person has the right to acquire, whether such right is exercisable immediately or only after the passage of time, and (ii) such person shall not be deemed to have “beneficial ownership” of any shares solely as a result of a voting or similar agreement entered into in connection with a merger agreement or asset sale agreement), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Borrower; provided, however, that Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the aggregate a lesser percentage of the total voting power of the Voting Stock of the Borrower than such other person and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the Board of Directors of the Borrower (for the purposes of this clause (a), such other person shall be deemed to beneficially own any Voting Stock of a specified person held by a parent entity, if such other person is the beneficial owner, directly or indirectly, of more than 35% of the voting power of the Voting Stock of such parent entity and the Permitted Holders beneficially own, directly or indirectly, in the aggregate a lesser percentage of the voting power of the Voting Stock of such parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of such parent entity), (b) individuals who on the Closing Date constituted the Board of Directors of the Borrower (together with any new directors whose election by such Board of Directors or whose appointment or nomination for election by the shareholders of the Borrower was approved by a vote of a majority of the directors of the Borrower then still in office who were either directors on the Closing Date or whose appointment, election or nomination for election was approved directly or indirectly by the Permitted Holders or by directors previously so approved) cease for any reason to constitute a majority of the Board of Directors of the Borrower then in office, (c) the adoption of a plan relating to the liquidation or dissolution of the Borrower; provided, however, that this clause (c) will not be applicable to: (i) a Guarantor consolidating with, merging into or transferring all or part of its Properties to the Borrower or (ii) the Borrower merging with an Affiliate of the Borrower solely for the purpose and with the sole effect of reincorporating the Borrower in another jurisdiction, or Bredie Credit Agreement 4 (d) the merger or consolidation of the Borrower with or into another Person or the merger of another Person with or into the Borrower, or the sale of all or substantially all the Property of the Borrower (determined on a consolidated basis) to another Person other than a transaction in which holders of securities that directly or indirectly represented 100% of the Voting Stock of the Borrower immediately prior to such transaction (or other securities into which such securities are converted as part of such merger or consolidation transaction) own directly or indirectly at least a majority of the voting power of the Voting Stock of the transferee Person or the surviving Person in such merger or consolidation transaction immediately after such transaction. “Closing Date” shall mean December 4, 2006. “Code” shall mean the Internal Revenue Code of 1986 of the United States and the regulations promulgated and rulings issued thereunder. “COFETEL” shall mean the Comisión Federal de Telecomunicaciones, an agency of the SCT. “Commitments” shall mean, with respect to each Lender, the Dollar amount set forth opposite its name on Schedule2.1 under the heading “Commitments.” “Communications” shall have the meaning set forth in Section10.2(d). “Consolidated Basis” shall mean, initially, the combined Financial Statements of the Borrower and its Subsidiaries (including the Avantel Companies) and for periods in which the Avantel Companies are consolidated with the Borrower, the consolidated Financial Statements of the Borrower and its Subsidiaries, in each case, where applicable, excluding the Unrestricted Subsidiaries but including Immaterial Subsidiaries, even if not Guarantors. “Consolidated EBITDA” shall mean, for any period (on a Consolidated Basis for the Borrower and its Subsidiaries determined in accordance with GAAP): (a) the income from operations for such period plus (b) depreciation of fixed or capital assets and amortization of intangibles and leasehold improvements for such period included in the calculation of income from operations. “Consolidated EBITDA to Interest Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) divided by (b) the Consolidated Interest Expense, in each case determined for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Indebtedness” shall mean, as of any date of determination, all Indebtedness (including the Loans) of the Borrower and its Restricted Subsidiaries determined on a Consolidated Basis. Bredie Credit Agreement 5 “Consolidated Interest Expense” shall mean, for any period, all interest, fees, premia and similar payments payable by the Borrower and its Restricted Subsidiaries with respect to Indebtedness (including the Loans) and/or Contingent Obligations during such period, determined on a Consolidated Basis, in accordance with GAAP, and when determined for a future period, assuming no unscheduled reduction in principal, increase in Indebtedness or Contingent Obligations or change in applicable interest rates. “Consolidated Senior Indebtedness” shall mean Consolidated Indebtedness excluding Permitted Subordinated Indebtedness. “Consolidated Senior Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Senior Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Total Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Contingent Obligation” shall mean (without duplication): (a) the face amount of all letters of credit, performance bonds and similar instruments, including fianzas (excluding any such amounts for which a reimbursement obligation exists and any such instrument to the extent it secures the payment of Indebtedness), (b) a guarantee, an indemnity obligation in respect of a guarantee or performance bond (including a fianza), an endorsement or an aval, (c) all liabilities secured by any Lien on any Property of the applicable Person, whether or not such liabilities have been assumed by such Person, (d) a contingent agreement to purchase or to furnish funds for the payment or maintenance of, or otherwise to be or become contingently liable under or with respect to, any Indebtedness, other obligations, net worth, working capital or earnings of any Person, (e) a guarantee of the payment of dividends or other distributions upon the Capital Stock of any Person, (f) an agreement to purchase, sell or lease (as lessee or lessor) Property or services, primarily in each case for the purpose of enabling a debtor to make payment of its obligations, or (g) an agreement to assure a creditor against loss; in each case including causing a bank or other Person to issue a letter of credit or other similar instrument for the benefit of any Person, but excluding endorsement for collection or deposit in the ordinary course of business. The amount of any Contingent Obligation of any Person shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such Person is required to perform thereunder) as determined in good faith. Bredie Credit Agreement 6 “Control” of any Person shall mean possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of Voting Stock, by contract or otherwise. “Covered Taxes” shall have the meaning set forth in Section3.1(a). “Credit Party” shall mean the Borrower or a Guarantor. “Credit Party Affiliate” shall mean an Affiliate of a Credit Party. “Customer Premises Equipment” shall mean equipment owned by the Borrower or a Restricted Subsidiary that is either leased or sold on an installment basis to a customer of the Borrower or such Restricted Subsidiary in connection with the provision of telecommunications services to such customer by the Borrower or a Restricted Subsidiary. “Default” shall have the meaning set forth in Section7.1. “Default Rate” shall mean, at any time of determination: (a) with respect to Loans, the interest rate(s) then applicable to such Loans plus 2% per annum, and (b) with respect to other Obligations, the Base Rate plus the Applicable Base Rate Margin plus 2% per annum. “Disqualified Stock” shall mean, with respect to the Borrower, any Capital Stock that by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder) or upon the happening of any event: (a)matures or is mandatorily redeemable (other than redeemable only for Capital Stock of the Borrower that is not itself Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (b)is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock, or (c)is mandatorily redeemable or must be purchased upon the occurrence of certain events or otherwise, in whole or in part, in each case on or prior to the first anniversary of the Maturity Date; provided, however, that any Capital Stock that would not constitute Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or “change of control” occurring prior to the first anniversary of the Maturity Date shall not constitute Disqualified Stock if: (i) the “asset sale” or “change of control” provisions applicable to such Capital Stock are not more favorable to the holders of such Capital Stock than the Default provisions for the Lenders in respect of Section 2.4(b) and Section 7.1(k) and (ii) any such requirement only becomes operative after the repayment in full of the Obligations. Bredie Credit Agreement 7 The amount of any Disqualified Stock that does not have a fixed redemption, repayment or repurchase price shall be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or repurchased on any date on which the amount of such Disqualified Stock is to be determined pursuant to this Agreement; provided, however, that if such Disqualified Stock could not be required to be redeemed, repaid or repurchased at the time of such determination, then the redemption, repayment or repurchase price shall be the book value of such Disqualified Stock as reflected in the most recent Financial Statements of such Person. “Dollars” or “$” or “US$” shall mean the lawful currency of the United States of America. “Eligible Assignee” shall mean: (a) a Mexican Financial Institution, (b) an Export Credit Agency or (c) a Foreign Financial Institution resident in a jurisdiction that is party to a treaty with México for the avoidance of double taxation entitled to the benefits of such treaty and to the reduced rate established in such treaty for the type of interest granted therein; provided that no Credit Party or Subsidiary may be an Eligible Assignee. “Environmental Law” shall mean any federal, national, multilateral, state, local or other law, statute, common law duty, rule, regulation, ordinance or code, together with any administrative order, directed duty, request, license, authorization and permit of, and agreement with, any Governmental Authority, in each case relating to environmental, health, safety and/or land use matters. “ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the United States and the regulations promulgated and rulings issued thereunder. “ERISA Affiliate” shall mean each person (as defined in Section3(9) of ERISA) who together with the Borrower or any Subsidiary would be deemed to be a “single employer:” (a) within the meaning of Section414(b), (c), (m) or (o) of the Code or (b) as a result of the Borrower or any Subsidiary being or having been a general partner of such person. “ERISA Plan” shall mean: (a) any pension plan (as defined in Section3(2) of ERISA), that is maintained or contributed to by (or to which there is an obligation to contribute of) any Credit Party or an ERISA Affiliate and (b) each such plan for the five year period after the latest date on which any Credit Party or an ERISA Affiliate maintained, contributed to or had an obligation to contribute to such plan. “Exchange Rate” shall mean, on any date of determination, the Peso/Dollar exchange rate published by Banco de México in the Federal Official Gazette (Diario Oficial de la Federación) as the rate “para solventar obligaciones denominadas en moneda extranjera pagaderas en la República Mexicana” on such date; provided that if Banco de México ceases to publish such exchange rate or a substitute rate therefor, then the Exchange Rate shall be calculated by using the Peso/Dollar spot exchange rate (if any) published by Banamex as of the close of business on the preceding Mexican Business Day. Bredie Credit Agreement 8 “Excluded Taxes” shall have the meaning set forth in Section 3.1(a). “Existing Credit Agreement” shall mean the Credit Agreement, dated as of June30, 2005, among the Avantel Companies, various lenders, ABN AMRO Bank N.V., as administrative agent, U.S. Bank National Association, as collateral agent, and certain other parties. “Existing Liens” shall mean the Liens on the Properties securing the Existing Credit Agreement, as described in Schedule 4.1(l). “Export Credit Agency” shall mean an official non-Mexican financial institution for the promotion of exports registered in Book I (Libro I) Section 5 (Sección 5) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of the Rule 3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article 196-II of the Mexican Income Tax Law (or any successor provision). “Expropriation Event” shall mean: (a) any condemnation, nationalization, rescate, temporary seizure, seizure, expropriation or similar act by (or on behalf of) a Governmental Authority of all or a material part of the Network and/or the other Property of the Borrower or any Subsidiary and/or of its Capital Stock, (b) any assumption by (or on behalf of) a Governmental Authority of control of all or a material part of the Property or business operations of the Borrower or any Subsidiary and/or of its Capital Stock, (c) any taking of any action by (or on behalf of) a Governmental Authority for the dissolution or disestablishment of the Borrower or any Subsidiary, (d) any taking of any action by (or on behalf of) a Governmental Authority that would prevent the Borrower and its Subsidiaries from carrying on their business or operations or a substantial part thereof or (e) any other act or series of acts attributable to a Governmental Authority; that in respect of the foregoing clauses (a) through (e) individually or in the aggregate, in the reasonable judgment of the Required Lenders, has resulted in, or could reasonably be expected to result in, a Material Adverse Change. “Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly statistical release designated as H.15(519), or any successor publication, published by the Federal Reserve Bank of New York on the preceding New York Business Day opposite the caption “Federal Funds (Effective)”; or, if for any relevant day such rate is not so published on any such preceding New York Business Day, then the rate for such day shall be the arithmetic mean as determined by the Administrative Agent of the rates for the last transaction in overnight Federal funds arranged before 9:00a.m. (New York City time) on that day by each of three leading brokers of Federal funds transactions in New York City selected by the Administrative Agent. “Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve System of the United States and any Governmental Authority succeeding to any of its functions. “Federal Telecommunications Law” shall mean the Mexican Federal Telecommunications Law (Ley Federal de Telecomunicaciones), adopted in June 1995. Bredie Credit Agreement 9 “Financial Statements” shall mean, with respect to any Person, such Person’s quarterly or annual balance sheet and statements of income, stockholders’ equity and cash flows for such fiscal period and for the period from the beginning of the then-current Fiscal Year to the end of such period, together with all notes thereto and with comparable figures for the corresponding period of the previous Fiscal Year. In the Credit Parties’ case, unless otherwise specified, all such Financial Statements shall be prepared on a Consolidated Basis. “Financing Documents” shall mean this Agreement, the Notes and the fee letter described in Section2.7; it being understood that such fee letter is confidential and shall not be distributed to any Person other than the parties thereto and their representatives or as otherwise permitted under such fee letter. “Financing Parties” shall mean the Administrative Agent and the Lenders. “Fiscal Year” shall mean a calendar year. “Foreign Financial Institution”shall mean a bank or financial institution which is (or its main office is, if lending through a branch or agency) registered in Book I (Libro I) Section 1 (Sección 1) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of Rule 3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article 195-I of the Mexican Income Tax Law (or any successor provisions). “Foreign Investment Law” shall mean the Mexican Foreign Investment Law (Ley de Inversión Extranjera). “GAAP” shall mean generally accepted accounting principles in Mexico in effect from time to time, applied on a consistent basis both as to classification of items and amounts. “Governmental Approval” shall mean the Material Concessions and any other action, order, authorization, consent, approval, right, franchise, license, lease, ruling, permit, tariff, rate, certification, exemption, filing or registration by or with any Governmental Authority. “Governmental Authority” shall mean any government, governmental department, commission, board, bureau, agency, regulatory authority, instrumentality, judicial or administrative body, domestic, foreign or multilateral, federal, state, local or otherwise, having jurisdiction over the matter(s) in question. “Guarantors” shall mean the Subsidiaries of the Borrower (other than the Immaterial Subsidiaries and the Unrestricted Subsidiaries). “Hacienda” shall mean the Ministry of Finance and Public Credit (Secretaría de Hacienda y Crédito Público), a ministry of the Mexican government. “Hedging Agreement” shall mean any agreement, whether or not in writing, relating to any transaction that is a rate swap, basis swap, forward rate transaction, commodity swap, Bredie Credit Agreement 10 commodity option, equity or equity index swap or option, bond, note or bill option, interest rate option, forward foreign exchange transaction, cap, collar or floor transaction, currency swap, cross-currency rate swap, swaption, currency option or any other, similar transaction (including any option to enter into any of the foregoing) or any combination of the foregoing, and, unless the context otherwise clearly requires, any master agreement relating to or governing any or all of the foregoing. “Immaterial Subsidiary” shall mean at any time any Subsidiary of the Borrower that meets the following criteria at such time: (a) such Subsidiary is Telecom Networks, Inc., Instalaciones y Contrataciones S.A. de C.V., Impulsora e Inmobiliaria Regional S.A. de C.V., Servicios Axtel S.A. de C.V., Conectividad Inalámbrica 7GHZ, S. de R.L., Avantel Recursos S.A. de C.V., Avantel Telecomunicaciones S.A. de C.V., Avantel Equipos S.A. de C.V., Avantel Servicios S.A. de C.V. or any other Subsidiary of the Borrower designated in writing by the Borrower to the Administrative Agent as an Immaterial Subsidiary, (b) at all times such Subsidiary’s portion of Consolidated EBITDA is less than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal quarter period most recently ended, (c) such Subsidiary holds less than 5% of the consolidated assets of the Borrower and its Subsidiaries on a Consolidated Basis, (d) the loss of the Properties held by such Subsidiary, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (e) such Subsidiary does not hold a Material Concession, and (f) the designation of such Subsidiary as an Immaterial Subsidiary has not been withdrawn by the Borrower in accordance with Section 6.2(j)(iii).The Immaterial Subsidiaries are Restricted Subsidiaries but not Guarantors. “Indebtedness” shall mean, for any Person (without duplication): (a) indebtedness for borrowed money, (b) obligations evidenced by bonds, debentures, notes, commercial paper, bills of exchange or other instruments (other than rental obligations under operating leases, whether or not evidenced by notes), (c) obligations to pay the deferred purchase price of Property or services (excluding trade accounts not in default and payable in the ordinary course of business within 180 days of the furnishing of the goods or services), (d) reimbursement obligations of such Person that are due and payable in respect of letters of credit, performance bonds or similar instruments, including fianzas, (e) all liabilities secured by any Lien on any Property of such Person, whether or not such liabilities have been assumed by such Person, (f) Capitalized Lease Obligations (other than the Avantel/Telmex IRU), (g) net obligations in respect of any interest rate protection agreement or any currency swap, cap or collar agreement or similar arrangement entered into by such Person providing for the transfer or mitigation of interest rate, currency or other risks either generally or under specific contingencies (but without regard to any notional principal amount relating thereto), and Bredie Credit Agreement 11 (h) Contingent Obligations relating to any of the foregoing Indebtedness. “Indemnified Liabilities” shall have the meaning set forth in Section10.5. “Indemnified Person” shall have the meaning set forth in Section10.5. “Information” shall have the meaning set forth in Section 10.21. “Information Memorandum” shall mean the Confidential Arranger Package, dated November 2006, prepared by the Credit Parties in connection with the syndication of the Loans. “Interest Period” shall mean with respect to any Loan: (a) initially, the period from the Closing Date to December 21, 2006,and (b) thereafter, the period from the end of the preceding Interest Period to the corresponding Business Day of the month one or three months thereafter, as selected by the Borrower; provided that no Interest Period may end after the Maturity Date. “Investment” in any Person shall mean (without duplication): (a) the acquisition (whether for cash, securities, other Property, services or otherwise) or holding of Capital Stock or Indebtedness of such Person, or any agreement to make any such acquisition or to make any capital contribution to such Person, and (b) the making of any deposit with, or provision of Indebtedness to, such Person. “Judgment Currency” shall have the meaning set forth in Section10.16(a). “Judgment Currency Conversion Date” shall have the meaning set forth in Section10.16(a). “Lead Arranger” shall mean Credit Suisse, acting through its Cayman Islands Branch. “Lenders” shall have the meaning set forth in the preamble. “Lending Office” shall mean, as to any Lender, the office(s) of such Lender specified as its “Lending Office” on Schedule10.2 or such other office(s) as such Lender from time to time may notify the Borrower and the Administrative Agent in writing. “LIBOR” applicable to any Interest Period shall mean the rate per annum determined by the Administrative Agent at approximately 11:00a.m. (London time) on the date that is two Business Days prior to the beginning of the relevant Interest Period by reference to the British Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg Information Service or any successor thereto or any other service selected by the Administrative Agent which has been nominated by the British Bankers’ Association as an authorized information vendor for the purpose of displaying such rates) for a period equal to such Interest Period; provided that, to the extent that an interest rate is not ascertainable pursuant to the foregoing provisions of this definition, the “LIBOR” shall be the interest rate per annum determined by the Administrative Agent to be the average of the rates per annum at which deposits in Dollars are offered for such relevant Interest Period to major banks in the London interbank market in London, England by the Administrative Agent at approximately 11:00a.m. (London time) on the date that is two Business Days prior to the beginning of such Interest Period. Bredie Credit Agreement 12 “LIBOR (Reserve Adjusted)” shall mean, with respect to a LIBOR Loan for the relevant Interest Period, the quotient (rounded upwards, if necessary, to the nearest 1/100th of 1%) of: (a) LIBOR for such Interest Period divided by (b) one minus the Reserve Requirement applicable to such Interest Period. “LIBOR Loan” shall mean a Loan that bears interest based upon LIBOR (Reserve Adjusted). “Lien” shall mean, with respect to any Property of any Person, any mortgage, deed of trust, hypothecation, security trust, fiduciary transfer of title, assignment by way of security, lien, pledge, charge, sale and lease-back arrangement, easement, servitude, servidumbre, trust arrangement or security interest or encumbrance of any kind in respect of such Property, or any preferential arrangement having the practical and/or economic effect of constituting a security interest with respect to the payment of any obligation with, or from the proceeds of, any Property of any kind (and a Person shall be deemed to own subject to a Lien any Property that it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, Capital Lease or other title retention agreement relating to such Property). For the purpose of clarification, a Lien shall include any sales (including “true sales”) of Property in connection with any securitization or similar transaction. “Loans” shall mean the loans made on the Closing Date by the Lenders to the Borrower pursuant to Article II. “Material Adverse Change” shall mean: (a) a material adverse change in the operations, business and/or condition (financial or otherwise) of the Credit Parties taken as a whole since December31, 2005, or (b) an impairment of the ability of the Credit Parties to perform any of their respective material obligations under any Financing Document.For purposes hereof, a Material Adverse Change shall not be deemed to have occurred to the extent that such change with respect to the Credit Parties taken as a whole is as a result of a condition or event related solely to the Avantel Companies and such condition or event was existing prior to or as of the time of the Acquisition. “Material Concession” shall mean the concessions of the Borrower and its Subsidiaries listed on Schedule 6.1(k). “Material Document” shall mean the Material Concessions and the Acquisition Documentation. “Material Obligations” shall have the meaning set forth in Section7.1(b). “Maturity Date” shall mean the Principal Payment Date in May 31, 2008. “Mexican Business Day” shall mean any day other than a Saturday or Sunday and other than any other day on which commercial banks in México City, México are authorized or required by law to close. Bredie Credit Agreement 13 “Mexican Financial Institution” shall mean a commercial bank organized under the Credit Institutions Law (Ley de Instituciones de Crédito) of México. “México” shall mean the United Mexican States. “Moody’s” shall mean Moody’s Investors Service, Inc. “Net Cash Proceeds” shall mean, with respect to any sale, assignment, transfer, conveyance, lease or other disposition of any Property by any Person (or any issuance of Indebtedness or Capital Stock by any Person), the aggregate amount of cash or cash equivalents received by (or on behalf of) such Person in connection with such transaction after deducting therefrom: (a) reasonable and customary brokerage commissions, underwriting fees and discounts, legal fees, finder’s fees and other similar fees and commissions payable by such Person in connection therewith and (b) the amount of Taxes payable in cash by such Person in connection with or as a result of the closing of such transaction. “Net Worth” shall mean the consolidated net worth of the Credit Parties, determined on a Consolidated Basis. “Network” shall mean the public telecommunications network (red pública de telecomunicaciones) (including the fiber optic cable, cable border crossings, interconnection points, switching centers and operating and office support systems and facilities) of the Credit Parties for the provision of telecommunications services (including any special or value-added telecommunications services) that the Credit Parties may offer from time to time. “New York Business Day” shall mean any day other than a Saturday or Sunday and other than any other day on which commercial banks in New York City, New York are authorized or required by law to close. “Non-U.S. Pension Plan” shall mean any plan, fund (including any superannuation fund) or other similar program established or maintained outside the United States of America by the Borrower or any Restricted Subsidiary primarily for the benefit of employees of the Borrower or any Restricted Subsidiary residing outside the United States of America, which plan, fund or other similar program provides (or results in) retirement income, a deferral of income in contemplation of retirement or payments to be made upon termination of employment, and which plan is not subject to ERISA or the Code. “Note” shall mean a non-negotiable promissory note (pagaré no negociable) executed by the Borrower (and executed por aval by the Guarantors) in favor of a Lender pursuant to Section2.2, substantially in the form of ExhibitA-1 (for LIBOR Loans) or ExhibitA-2 (for Base Rate Loans). “Notice of Borrowing” shall mean a notice to the Administrative Agent substantially in the form of ExhibitB. Bredie Credit Agreement 14 “Notice Office” shall mean the office of the Administrative Agent identified on Schedule10.2 as its office for notices or such other office as the Administrative Agent may specify from time to time to the other parties hereto. “Obligations” shall mean all loans, advances, debts, liabilities and other payment obligations of every kind and description, howsoever arising, owed by a Credit Party under a Financing Document (whether or not evidenced by any note or other instrument and whether or not for the payment of money), direct or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, including all interest, fees, charges, expenses, Indemnified Liabilities and Attorney Costs payable by a Credit Party. “Ordinary Course of Business” shall mean, with respect to any sale, assignment, transfer, conveyance, lease or other disposition of any Property ofthe Borrower or any Restricted Subsidiary, any such transaction that is in the ordinary course of business of the Borrower or such Restricted Subsidiary and consistent with practices in the Mexican telecommunications industry, including: (a) any single transaction (or series of related transactions) relating to Property having a book value (under GAAP) of $25,000,000 (or its equivalent in any other currency) or less, (b) leases and/or sales of Customer Premises Equipment to customers, (c) divestitures of obsolete assets and (d) sales or other dispositions of assets for the purpose of upgrading or replacing such assets with assets of equal or greater value and utility (so long as the replacement of such assets shall be effected substantially contemporaneously with such sale or other disposition); provided that, except for transactions described in clause(b), any single such transaction (or series of related transactions) relating to Property having a book value under GAAP in excess of $25,000,000 (or its equivalent in any other currency) shall not be considered to be in the Ordinary Course of Business. “Organizational Documents” shall mean, with regard to any Person: (a) its articles of incorporation or other similar document, (b) its estatutos sociales, by-laws or other similar document, (c) any certificate of designation or instrument relating to the rights of preferred stockholders or other equity holders of such Person, and (d) any stockholder rights agreement, registration rights agreement or other similar agreement relating to such Person. “Other Taxes” shall mean any present or future stamp, court or documentary taxes or any other excise or property taxes or charges of a similar nature that are levied by any Governmental Authority and that arise from any payment of any Obligations or from the execution, delivery, performance, enforcement or registration of, or otherwise with respect to, any Financing Document. “Participant” shall have the meaning set forth in Section10.8(c). “Payment Date” shall mean (a) with respect to Base Rate Loans, upon any repayment or prepayment, as well as the last Business Day of each March, June, September and December, commencing with the last Business Day of March 2007 and (b) with respect to LIBOR Loans, the last day of the Interest Period applicable thereto “Payment Office” shall mean the Administrative Agent’s Payment Office. Bredie Credit Agreement 15 “Permitted Acquisition” shall mean the purchase or acquisition by the Borrower or a Restricted Subsidiary of the Capital Stock or Properties of another Person or a business unit or other integrated operations of another Person, which in each such case shall engage in the Business; provided that: (a) after giving effect to such purchase or acquisition of Capital Stock, such Person shall be a wholly-owned Subsidiary of the Borrower, (b) immediately before and after giving effect thereto, no Unmatured Default or Default then exists or would result therefrom, and (c) the Borrower is in compliance with the financial covenants set forth in Section 6.2(g), calculated on a pro forma basis (for a period, in the case of the ratios, of the four fiscal quarters most recently ended for which Financial Statements have been prepared) as though such purchase or acquisition had occurred at the beginning of such period, as evidenced by a certificate of an Authorized Officer of the Borrower delivered to the Administrative Agent demonstrating such compliance. “Permitted Dollar Investments” shall mean any of the following, denominated and payable in Dollars: (a) securities issued or directly and fully guaranteed by the United States government or any agency or instrumentality thereof with a maturity of less than one year, (b) certificates of deposit and eurodollar time deposits with a maturity of not later than six months, bankers’ acceptances with a maturity of not later than six months and overnight bank deposits, in each case with any U.S. commercial bank of recognized stature having capital and surplus in excess of $500,000,000 and having a commercial paper rating (or the holding company thereof having a commercial paper rating) of “A-1” or better by S&P or “P-1” or better by Moody’s, and that is a member of the Federal Reserve System, (c) commercial paper rated “A-1” or better by S&P or “P-1” or better by Moody’s with a maturity of less than one year, (d) guaranteed investment contracts with a maturity of less than one year and entered into with (or fully guaranteed by) financial institutions whose long-term unsecured non-credit enhanced indebtedness is rated “A-” or better by S&P or “A2” or better by Moody’s, and (e) investments in money market funds having a rating from each of S&P and Moody’s in the highest investment category granted thereby; provided that, notwithstanding the foregoing, no Permitted Dollar Investments shall be permitted with a maturity of later than the next Payment Date for any Loan unless, after giving effect to such later maturing Permitted Dollar Investments, other Permitted Dollar Investments having a maturity of not later than such next Payment Date remain in an amount equal to the aggregate amount of the principal, if any, and interest payment scheduled to be payable on such next Payment Date for any Loan (determined using the interest rate(s) applicable to the Loans on the date of determination as the interest rate(s) applicable until such next Payment Date). “Permitted Hedging Obligations” shall mean obligations of a Person under Hedging Agreements that are (or were) entered into by such Person in the ordinary course of business for the purpose of directly mitigating risks associated with: (a)raw materials purchases, (b)interest or currency exchange rates, (c)operating expenses or other anticipated obligations of such Person or (d)other liabilities, commitments or assets held or reasonably anticipated by such Person, but not for speculative purposes. “Permitted Holders” shall mean (a) any Person that is an Affiliate of the Borrower prior to an event giving rise to a Change of Control (and not established as an Affiliate in order to effect what would otherwise be a Change of Control) and (b) each ofthe following shareholders Bredie Credit Agreement 16 of the Borrower: Thomas Milmo Zambrano, Ma. Luisa Santos de Hoyos, Alberto Santos de Hoyos, Tomás Milmo Santos, Impra Café, S.A. de C.V., Alberto Garza Santos, David Garza Santos, Federico Garza Santos, Marcela Garza Santos, Yolanda Garza Santos, Blackstone Capital Partners III Merchant Banking Fund, L.P., Blackstone Family Investment Partnership III, L.P., Tapazeca sprl, New Hampshire Insurance Company, LAIF X sprl, WorldTel Mexico Telecom and Citigroup, Inc., and their respective Affiliates, heirs, legal representatives and successors. “Permitted Investments” shall mean: (a) with respect to Dollars, Permitted Dollar Investments, and (b) with respect to Pesos, Investments in any of the following, denominated and payable in Pesos: (i) obligations with a maturity of less than one year that are direct obligations of the Mexican government or of entities having the statutory guarantee of the Mexican government, or obligations that are expressly and unconditionally guaranteed by the Mexican government, (ii) obligations with a maturity of less than one year of Mexican commercial banks of recognized stature, supervised by the Mexican National Banking and Securities Commission, with a capital and surplus of at least $250,000,000 (or its equivalent in other currencies); provided that the aggregate Investments of the Credit Parties in Mexican commercial banks not having Mexican domestic ratings of AA+(mex) or above from Fitch and mxA+ or above from S&P shall not exceed $25,000,000 (or its equivalent in Pesos) at any time, (iii) commercial paper of Mexican corporations with a maturity of less than one year and rated at least “A3” by Standard & Poor’s, S.A. de C.V., and (iv) repurchase agreements with a maturity of less than one year, in each case related to any of the Investments described in clauses(i) through (iii), and that are fully collateralized by such Investments, with any Mexican commercial bank that meets the criteria outlined in clause(ii); provided that the aggregate amount invested in such repurchase agreements shall not exceed $25,000,000 (or its equivalent in Pesos) at any time. “Permitted Joint Venture/Partnership” shall mean a joint venture or partnership to which a Credit Party is party; provided that at the time of, and after giving effect to, any investment by such Credit Party in a joint venture or partnership, such joint venture or partnership is (a) a Guarantor or is an Unrestricted Subsidiary meeting the requirements of Section 6.2(j)(iv) or (b) if such joint venture or partnership is neither a Guarantor nor an Unrestricted Subsidiary, at least 80% of the Consolidated EBITDA of the Borrower and its Subsidiaries on a pro forma basis for the last four fiscal quarters is derived from Credit Parties. “Permitted Lien” shall have the meaning set forth in Section6.2(a). Bredie Credit Agreement 17 “Permitted Refinancing” shall mean a refinancing, refunding, renewal or extension of any Indebtedness, provided that: (a) the principal amount of any such Indebtedness is not increased above the principal amount thereof outstanding immediately prior to such refinancing, refunding, renewal or extension, (b) the direct and contingent obligors with respect to such Indebtedness are not changed, (c) such Indebtedness shall not be secured by any Property other than the Property securing the Indebtedness being refinanced, refunded, renewed or extended and (d) if Permitted Subordinated Indebtedness is being refinanced, refunded, renewed or extended, then such Indebtedness shall be subordinated to the Obligations at least to the same extent as the Permitted Subordinated Indebtedness being refinanced, refunded, renewed or extended. “Permitted Subordinated Indebtedness” shall mean unsecured Indebtedness for borrowed money junior to and subordinate to the Obligations on terms and conditions satisfactory to the Required Lenders, including no principal payments thereon to be due prior to the later of the first anniversary of the Maturity Date and payment in full of the Obligations and no other payments to be made thereon if an Unmatured Default or Default exists or would result therefrom. “Person” shall mean an individual, partnership, joint venture, corporation, limited liability company, trust, unincorporated organization, Governmental Authority or other entity of whatever nature. “Pesos” or “P$” shall mean the lawful currency of the United Mexican States. “Platform” shall have the meaning set forth in Section10.2(d). “Process Agent” shall have the meaning set forth in Section4.1(i). “Property” shall mean any right or interest in or to property, assets, rights or revenues of any kind whatsoever, whether real, personal or mixed, whether existing or future and whether tangible or intangible, including intellectual property. “Pro Rata Share” shall mean, as to any Lender at any time, the percentage equivalent (expressed as a decimal, rounded to the tenth decimal place, with .00000000005 rounded upward) at such time of such Lender’s Loans and unused Commitments then outstanding divided by the combined Loans and unused Commitments then outstanding of all Lenders. “Register” shall have the meaning set forth in Section 10.8(e). “Release Documentation” shall mean the documentation listed in Schedule 4.1(l) providing for the termination and release of the Existing Liens, in form and substance satisfactory to the Administrative Agent. “Replacement Lender” shall have the meaning set forth in Section3.7. “Required Lenders” shall mean Lenders holding more than 50% of the aggregate principal amount of the Loans and unused Commitments then outstanding; provided that any Loans held by any Credit Party or any Credit Party Affiliate shall not be considered in any such determination (i.e., the Required Lenders, including for the following proviso, shall be Bredie Credit Agreement 18 determined as if such Loans and unused Commitments did not exist) and such holders shall not be entitled to vote thereon. “Reserve Requirement” shall mean, relative to an Interest Period for a LIBOR Loan, the reserve percentage (expressed as a decimal) equal to the maximum aggregate reserve requirement, if any (including all basic, emergency, supplemental, marginal and other reserves and taking into account any transitional adjustments or other scheduled changes in reserve requirements), specified under regulations issued from time to time by the Federal Reserve Board or other Governmental Authorities in any jurisdiction and then applicable to assets or liabilities consisting of and including “Eurocurrency liabilities,” as defined in RegulationD (or applicable to similar liabilities under any successor or similar regulation in any jurisdiction), having a term approximately equal to such Interest Period. “Restricted Payment” shall mean any payment or distribution by the Borrower or a Restricted Subsidiary, directly or indirectly, whether in cash or other Property or in obligations of the Borrower or such Restricted Subsidiary: (a) of any dividends on its Capital Stock, (b) in respect of the purchase, acquisition, redemption, deduction, retirement, defeasance or other acquisition for value of any of its Capital Stock or any warrants, rights or options to acquire such Capital Stock, now or hereafter outstanding, (c) in respect of the return of any capital to its stockholders as such, (d) in connection with any distribution or exchange of assets in respect of its Capital Stock, warrants, rights, options, obligations or securities to or with its stockholders as such, (e) in return of any irrevocable capital contributions, (f) other than the Obligations, in respect of any principal, interest, fees or expenses relating to any Investment by any Credit Party Affiliates (including Indebtedness of any Credit Party owing to any Credit Party Affiliate) or (g) in respect of any Permitted Subordinated Indebtedness. “Restricted Subsidiary” shall mean a Subsidiary that is not an Unrestricted Subsidiary.For the purpose of clarification, a Restricted Subsidiary need not be a Guarantor if it is an Immaterial Subsidiary. “RPPC” shall mean the Public Registry of Property and Commerce (Registro Público de Propiedad y Comercio) of the corporate domicile of a Person organized under the laws of México or of the location of a Property, as the case may be. “S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. “SCT” shall mean the Ministry of Communication and Transportation (Secretaría de Comunicaciones y Transportes), a ministry of the Mexican government. “SEC” shall mean the United States Securities and Exchange Commission. “Solvent” shall mean, with respect to any Person as of any date of determination, that, as of such date, (a) the value of the assets of such Person (both at fair value and present fair saleable value) is greater than the total amount of liabilities (including contingent and unliquidated liabilities) of such Person, (b) such Person is able to pay all liabilities of such Person as such liabilities mature, (c) such Person does not have unreasonably small capital with which to conduct its business and (d) such Person may not be declared in concurso mercantíl in Bredie Credit Agreement 19 accordance with Articles 9, 10 and 11 of the Mexican Bankruptcy Law (Ley de Concursos Mercantiles).In computing the amount of contingent or unliquidated liabilities at any time, such liabilities shall be computed at the amount that, in light of all the facts and circumstances existing at such time, represents the amount that can reasonably be expected to become an actual or matured liability. “Subsidiary” shall mean, as to any Person: (a) any other Person who is directly or indirectly Controlled by such first Person or (b) any other Person at least 50% of the Voting Stock or the Capital Stock of which is owned by such first Person; but, with respect to the Borrower. For the purpose of the Financing Documents, any Person who is not the Borrower but would be consolidated with the Credit Parties on a Consolidated Basis shall be considered to be a Subsidiary of the Credit Party(ies) owning Capital Stock therein. Unless otherwise expressly indicated herein, reference herein to a Subsidiary refers to a Subsidiary of the Credit Parties. “Subsidiary Joinder Agreement” shall mean an agreement executed by a Guarantor in the form of ExhibitD. “Taxes” shall mean any present and future tax, assessment, levy, impost, duty, deduction, fee, withholding or other charge of whatever nature required by any Applicable Law (including any penalties or similar amounts with respect thereto or with respect to the non-payment thereof). “Telmex” shall mean Teléfonos de México, S.A. de C.V. and its Affiliates, including TelNor. “Telmex Network” shall mean the telecommunications network owned and operated by Telmex in México. “TelNor” shall mean Teléfonos del Noroeste, S.A. de C.V. “Term Credit Agreement” shall mean the Credit Agreement dated as of November 30, 2006 among the Borrower, the Guarantors, the lenders party thereto and Citibank, N.A., as administrative agent. “Transaction Documents” shall mean the Financing Documents and the Material Documents. “Type” shall mean a LIBOR Loan or a Base Rate Loan. “United States” and “U.S.” shall each mean the United States of America. “Unmatured Default” shall mean any event or circumstance that, with the giving of notice, the expiration of any grace period or both, would (if not cured, waived or otherwise remedied during such time) constitute a Default. “Unrestricted Subsidiary” shall mean at any time any Subsidiary of the Borrower that meets the following criteria at such time: (a) such Subsidiary is a newly created or acquired Subsidiary of the Borrower designated in writing by the Borrower to the Administrative Agent as Bredie Credit Agreement 20 an Unrestricted Subsidiary, provided that after giving effect to such designation the Borrower is in compliance with Section 6.2(j), (b) the loss of the Properties held by such Subsidiary, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (c) such Subsidiary does not hold a Material Concession, and (d) the designation of such Subsidiary as an Unrestricted Subsidiary has not been withdrawn by the Borrower in accordance with Section 6.2(j)(iv). “VAT Facility” shall mean a $93 million Peso equivalent unsecured loan to finance value added tax obligations in respect of the transactions contemplated by the Financing Documents, the Acquisition and ancillary transactions. “Voting Stock” shall mean Capital Stock in any Person, the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election of directors (or individuals performing similar functions) of such Person, even if the right so to vote has been suspended by the happening of such a contingency. SECTION 1.2Other Interpretive Provisions. (a) The meanings of defined terms are equally applicable to the singular and plural forms of the defined terms. (b) The words “hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a whole and not to any particular provision of this Agreement; and any subsection, Section, Article, Schedule and Exhibit references are to this Agreement unless otherwise specified. (c) The term “documents” includes any and all instruments, documents, agreements, certificates, indentures, notices and other writings, however evidenced. (d) The term “including” is not limiting and shall mean “including without limitation.” (e) Unless otherwise specified, in the computation of periods of time from a specified date to a later specified date, the word “from” shall mean “from and including,” the words “to” and “until” each shall mean “to but excluding,” and the word “through” shall mean “to and including.” (f) Unless otherwise expressly provided herein: (i) references to agreements (including this Agreement) and other documents shall be deemed to include all subsequent amendments and other modifications thereto, but only to the extent such amendments and other modifications are not prohibited by any Financing Document, and (ii) references to any Applicable Law are to be construed as including all statutory and regulatory provisions or rules consolidating, amending, replacing, supplementing, interpreting or implementing such Applicable Law. (g) The Table of Contents, captions and headings of this Agreement are for convenience of reference only and shall not affect the interpretation of this Agreement. (h) The Financing Documents may use several different limitations, tests or measurements to regulate the same or similar matters. All such limitations, tests and measurements are cumulative and shall be performed in accordance with their terms. Unless otherwise expressly provided herein, any reference to any action of the Administrative Agent, Bredie Credit Agreement 21 the Lenders or the Required Lenders by way of consent, approval or waiver shall be deemed modified by the phrase “in its/their sole good faith discretion.” (i) The Financing Documents are the result of negotiations among and have been reviewed by counsel to the Administrative Agent, the Lead Arranger, the Credit Parties and the Lenders, and are the products of all such Persons. Accordingly, they shall not be construed against the Lenders, the Lead Arranger or the Administrative Agent merely because of any such Person’s involvement in their preparation. (j) Except as specifically provided herein, any financial covenant or other provision hereof that requires the combination of Dollars and/or Pesos shall be determined in Dollars applying the Exchange Rate; provided that the exchange rate used in connection with the preparation of any income statement or other Financial Statement that, unlike a balance sheet, is based upon events that occur throughout the reporting period shall be calculated in accordance with GAAP using the Exchange Rates so published throughout the applicable period. SECTION 1.3Accounting Principles. Unless the context otherwise clearly requires, all accounting terms not expressly defined herein shall be construed, and all financial computations required under this Agreement shall be made, in accordance with GAAP. ARTICLE II THE CREDIT SECTION 2.1Amounts and Terms of Commitments. (a) Each Lender severally agrees, on the terms and conditions set forth herein, to make Loans to the Borrower on the Closing Date in an aggregate principal amount not to exceed such Lender’s Commitment. (b) The parties hereto hereby acknowledge and agree that if the Loans are not funded on the Closing Date as a result of any failure to satisfy the requirements in Sections4.1 and 4.2, then this Agreement (and the other Financing Documents) shall immediately and automatically terminate except for such provisions hereof and thereof that (by their terms) survive termination. (c) Within the limits of each Lender’s Commitments, and subject to the other terms and conditions hereof, the Borrower may request Loans hereunder pursuant to Section 2.3(a) and make prepayments under Section2.4. Loans borrowed, once repaid, may not be reborrowed except to the extent provided in Section3.2(b). Upon the making of the Loans on the Closing Date, all unfunded Commitments (if any) shall immediately and automatically terminate. SECTION 2.2Notes. (a) The Loans made by each Lender shall be evidenced by one Note for each Lender, subscribed by the Borrower and executed in guaranty (por aval) by each of the Guarantors. Each Lender shall record in its records the date, Type and amount of each Loan made by it and the amount of each payment of principal made by (or on behalf of) the Borrower with respect thereto. Each Lender’s record shall Bredie Credit Agreement 22 constitute prima facie evidence of the accuracy of the information so recorded; provided that the failure of a Lender to make, or an error in making, a notation thereon with respect to any Loan shall not limit or otherwise affect the Obligations of any Credit Party hereunder or under any such Note to such Lender. (b) Promptly upon: (i) a conversion of Loans from LIBOR Loans to Base Rate Loans or vice versa in accordance with Section2.6(g), (ii) the election of the Borrower in accordance with Section2.6(e) to change the duration of the Interest Period, (iii) the addition of a new Guarantor, (iv) any change in organizational structure pursuant to Section6.2(i) and/or (v) any assignment of Loans pursuant to Section 10.8, the Borrower and each Guarantor (por aval) shall, upon the request of the Administrative Agent, at the expense of the Borrower, promptly execute and deliver to the Administrative Agent for the account of each of the relevant Lenders, in exchange for the Note evidencing the relevant Loans of such Lender theretofore delivered to such Lender, a new Note or Notes payable to such Lender and/or such Lender’s assignee, as applicable, dated the Closing Date, in a principal amount equal to the principal amount then outstanding of such Note and otherwise duly completed. SECTION 2.3Procedure for Borrowing. (a) The Borrower shall deliver to the Administrative Agent (by no later than 9:00a.m. (New York City time) on the Closing Date) an irrevocable written notice in the form of a Notice of Borrowing, requesting that the Loans be made on the Closing Date. Such Notice of Borrowing: (i) shall be delivered in accordance with the last paragraph of Section4.1 and (ii) shall specify: (A) the requested amounts of the Loans to be borrowed by the Borrower, and (B) for the Loans, the Type of Loans requested and if the Loans are LIBOR Loans, the Interest Period therefor. The Administrative Agent will notify each Lender on or before the Closing Date of the borrowing request. (b) Subject to the conditions precedent set forth in ArticleIV, each Lender severally agrees to make the amount of its Pro Rata Share of the requested Loan available to the Administrative Agent for the account of the Borrower at the Administrative Agent’s applicable Payment Office by 10:00a.m. (New York City time) on the Closing Date in funds immediately available to the Administrative Agent.Upon fulfillment of the conditions precedent to disbursing the Loans in Article IV, the Administrative Agent shall deliver the proceeds of the Loans to (or on behalf of) the Borrower as provided in the Notice of Borrowing. SECTION 2.4Prepayments: (a) Optional Prepayments. The Borrower shall have the right to prepay the Loans, in whole or in part, without premium or penalty, from time to time on the following terms and conditions: (i) the Borrower shall give the Administrative Agent irrevocable written notice at its Notice Office (of which the Administrative Agent shall promptly notify each of the Lenders) of its intent to prepay the Loans and the amount of such prepayment, which notice shall be given by the Borrower at or prior to 10:00a.m. (New York City time) at least three Business Days (but no more than 30 days) before the date of such prepayment, (ii) each partial prepayment of Loans shall be in an aggregate principal amount of at least $10,000,000 and, if greater, in an integral multiple of $1,000,000, (iii) each prepayment of Loans pursuant to this paragraph shall be applied to the Loans of each Lender in accordance with its Pro Rata Share and (to the extent that Bredie Credit Agreement 23 such prepayment does not prepay all of the Loans) shall be applied to reduce the remaining scheduled principal repayments of the Loans on a pro rata basis and (iv) each prepayment of Loans pursuant to this paragraph shall be applied as provided in Section2.9(d); it being understood that the Borrower shall deliver to the Administrative Agent such additional amounts (if any) necessary so that the amount allocated to the principal prepayment of the Loans is the amount indicated to be prepaid on the notice of prepayment. If such notice is given by the Borrower, then the Borrower shall make such prepayment (and the payment amount specified in such notice shall be due and payable) on the date specified therein, together with accrued interest to such date on the amount prepaid and any amounts required pursuant to Section3.4. (b) Mandatory Prepayments. The Borrower shall make mandatory prepayments of the Loans as follows: (i) Asset Sales. Other than with respect to the sale, assignment, transfer, conveyance, lease or other disposition of Property in the Ordinary Course of Business or to another Credit Party so long as such transaction is in compliance with Section6.2(e), the Borrower shall prepay the outstanding Loans in an aggregate principal amount equal to 100% of the Net Cash Proceeds of any sale, assignment, transfer, conveyance, lease or other disposition of Property by any Credit Party (including of any Capital Stock of any Person, including a Credit Party, except to the extent that such Credit Party is issuing or selling its own Capital Stock; it being understood that such is covered in clause(iii)) to the extent that such Net Cash Proceeds are not reinvested within 180 days of receipt thereof in Property related to the Business, such prepayment to be made no later than the first Payment Date for LIBOR Loans (or, if no LIBOR Loans are outstanding, then the first Payment Date for Base Rate Loans) that occurs on or after the date that is the earlier of: (A) 180 days after the receipt by any Credit Party of such Net Cash Proceeds and (B) the decision of the applicable Credit Party not to so reinvest such proceeds. (ii) New Debt. The Borrower shall prepay the outstanding Loans in an aggregate principal amount equal to 100% of the Net Cash Proceeds of the issuance after the Closing Date by any of the Credit Parties of any Indebtedness of the types described in clauses (a) and (b) of the definition of “Indebtedness” (other than under the VAT Facility), such prepayment to be made promptly (and, in any event, within one Business Day) after any Credit Party’s receipt of such Net Cash Proceeds, (iii) Equity Proceeds. Other than with respect to sales by a Credit Party of Capital Stock issued by a different Person (which is covered in clause(i)), the Borrower shall prepay the outstanding Loans in an aggregate principal amount equal to 100% of the Net Cash Proceeds of any issuance or sale of Capital Stock by any Credit Party, such prepayment to be made promptly (and, in any event, within one Business Day) after any Credit Party’s receipt of such Net Cash Proceeds; provided that such shall not apply to: (A) issuances and sales of Capital Stock by one Credit Party to another Credit Party and (B) the sale by the Borrower of Capital Stock to Citigroup in connection with the Acquisition. (iv) Change of Control. The Borrower shall prepay the outstanding Loans in full immediately upon the occurrence of a Change of Control, such prepayment to be made Bredie Credit Agreement 24 together with: (A) all accrued interest, fees and other amounts payable to any of the Financing Parties under the Financing Documents (including any amounts required pursuant to Section3.4) plus (B) a premium equal to 1% of the outstanding principal amount of the Loans, which premium shall be allocated to each Lender in accordance with its Pro Rata Share. (v) Application. Each prepayment of Loans made pursuant to this clause(b) shall be applied to the Loans of each Lender in accordance with such Lender’s Pro Rata Share. SECTION 2.5Repayment. The Borrower shall repay the principal of all Loans in full, plus all accrued and unpaid interest thereon, on the Maturity Date.Except to the extent otherwise specifically provided in the Financing Documents, all other Obligations shall be paid on the Maturity Date. SECTION 2.6Interest. (a) Each Loan shall bear interest on the outstanding principal amount thereof from the Closing Date at a rate per annum equal to: (i) LIBOR (Reserve Adjusted) plus the Applicable Margin or (ii) the Base Rate plus the Applicable Base Rate Margin, as selected by the Borrower. (b) Interest on each Loan shall be paid in arrears on each Payment Date. Accrued interest also shall be paid on the date of any prepayment of Loans under Section2.4 for the portion of the Loans so prepaid. (c) Notwithstanding clauses(a) and (b), while any Default exists: (i) the Borrower shall pay interest (after as well as before entry of judgment thereon to the extent permitted by Applicable Law) on the principal amount of all outstanding Loans and, to the extent permitted by Applicable Law, on any other due but unpaid Obligations, at a rate per annum equal to the applicable Default Rate, and (ii) all such interest shall be payable on demand of the Administrative Agent (with respect to interest on the Loans) or the Person to whom such payment is due. (d) Anything herein to the contrary notwithstanding, the Obligations shall be subject to the limitation that payments of interest shall not be required for any period for which interest is computed hereunder to the extent (but only to the extent) that contracting for or receiving such payment by such Lender would be contrary to any law applicable to such Lender that limits the highest rate of interest that lawfully may be contracted for, charged or received by such Lender, and in such event the Credit Parties shall pay such Lender interest at the highest rate permitted by Applicable Law. (e) With respect to any Interest Period of shorter duration than three months pursuant to the definition of “Interest Period,” the Borrower shall notify the Administrative Agent, which notice must be received by the Administrative Agent not later than 11:00a.m. (New York City time) at least three Business Days before the commencement of such Interest Period, of the desired duration of such Interest Period. (f) The Administrative Agent promptly (and, in any event, on the day such notice is received) shall notify each Lender of its receipt of each notice pursuant to clause(e). Bredie Credit Agreement 25 (g) The Borrower may, upon irrevocable written notice given to the Administrative Agent not later than 11:00a.m. (New York City time) on the third Business Day before the date of the proposed conversion, convert all outstanding Loans from LIBOR Loans into Base Rate Loans or from Base Rate Loans into LIBOR Loans; provided that any conversion of a LIBOR Loan into a Base Rate Loan only shall be made on the last day of the Interest Period for such LIBOR Loan. Such notice shall specify the date of such conversion (which shall be a Business Day). The Administrative Agent promptly shall notify each Lender of its receipt of each such notice. SECTION 2.7 Fees.The Borrower shall pay to the Administrative Agent, for its own account, the fees set forth in the separate fee letter(s) between the Borrower and the Administrative Agent pursuant to the terms thereof. SECTION 2.8Computation of Fees and Interest. (a) All computations of interest for Base Rate Loans shall be made on the basis of the actual number of days in the applicable year and actual days elapsed. All other computations of interest and fees shall be made on the basis of a 360-day year and actual days elapsed. Interest and fees shall accrue during each period during which such interest or fees are computed from the first day thereof to the last day thereof. (b) Each determination of an interest rate (and the related amount of interest payable on the Loans) by the Administrative Agent shall be conclusive and binding upon the Credit Parties and the Lenders in the absence of manifest error. The Administrative Agent shall, at the written request of the Borrower or any Lender, deliver to the Borrower or such Lender, as the case may be, a written statement showing the quotations used by the Administrative Agent in determining any interest rate and the resulting interest rate. SECTION 2.9Payments by Credit Parties. (a) All payments to be made by any Credit Party under the Financing Documents shall be made without set-off, defense, recoupment or counterclaim or other reduction. Except as otherwise expressly provided herein, all payments by (or on behalf of) any Credit Party under the Financing Documents shall be made to the Administrative Agent for the account of the Lenders (or other applicable recipient) at the Payment Office, and shall be made in Dollars, and in immediately available funds, no later than 12:00 noon (New York City time) on the specified payment date. The Administrative Agent promptly (and, in any event, on the date received) shall distribute to each Lender (or other applicable recipient) its Pro Rata Share (or other applicable share as expressly provided in the Financing Documents) of such payment in like funds as received. Any payment received by the Administrative Agent later than 12:00 noon (New York City time) on a payment date shall be deemed to have been received on the following Business Day, and any applicable interest or fee shall continue to accrue; provided that such shall not be considered to be a Default and no Default Rate shall be applicable as a result thereof. (b) Whenever any payment is due on a day other than a Business Day, such payment shall be made on the preceding Business Day, and such reduction of time shall in such event be included in the computation of interest or fees, as the case may be. Bredie Credit Agreement 26 (c) Unless the Administrative Agent receives notice from the Borrower before the date on which any payment is due to the Lenders that the Borrower (or the Guarantors on its behalf) shall not make such payment in full as and when required, the Administrative Agent may assume that the Credit Parties have made such payment in full to the Administrative Agent on such date in immediately available funds and the Administrative Agent may (but shall not be so required), in reliance upon such assumption, distribute to each Lender on such due date an amount equal to the amount then due such Lender. If and to the extent the Credit Parties have not made such payment in full to the Administrative Agent, then each Lender shall repay to the Administrative Agent on demand such amount so distributed to such Lender by the Administrative Agent, together with interest thereon at the Federal Funds Rate for each day from the date such amount is distributed to such Lender to the date repaid to the Administrative Agent. The giving of notice by the Borrower to the Administrative Agent that the Borrower shall not make (or cause the Guarantors to make) any payment in full as and when required shall not be construed in any manner whatsoever as: (x) a consent by the Financing Parties to such failure to pay or (y) a waiver to any of the rights that the Financing Parties may have. (d) Payments received by the Administrative Agent from (or on behalf of) the Borrower in respect of Loans shall be applied as follows: first, to any fees (on a pro rata basis) due pursuant to Section2.7; second, to any interest (including, if applicable, at the Default Rate) due and payable pursuant to Section2.6 (including, pursuant to Section2.6(b), on any amount of the Loans that is prepaid), such interest to be paid pro rata to each Lender; third, to principal due and payable pursuant to Sections2.4 and 2.5, such principal to be paid pro rata to each Lender; and fourth, to all other Obligations payable in connection with the Financing Documents in such order as shall be determined by the Required Lenders; it being understood that the Payment Dates for interest for the Loans may not be concurrent and any payment of interest with respect to a Loan shall be applied only to interest then due and payable on the Loans. SECTION 2.10[RESERVED] SECTION 2.11Sharing of Payments, Etc. If, other than as expressly provided elsewhere herein, any Lender shall obtain on account of the Loans held by it any payment (whether voluntary, involuntary, through the exercise of any right of set-off or otherwise) in excess of its Pro Rata Share (or other share contemplated hereunder), then such Lender shall promptly: (a) notify the Administrative Agent of such fact and (b) purchase from the other Lenders such participations in the Loans made by them as shall be necessary to cause such purchasing Lender to share the excess payment pro rata with each of the other Lenders in accordance with such Lender’s Pro Rata Share; provided that if all or any portion of such excess payment is thereafter recovered from the purchasing Lender, then such purchase shall to that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase price paid therefor, together with an amount equal to such paying Lender’s ratable share (according to the proportion of: (i) the amount of such paying Lender’s required repayment to (ii) the total amount so recovered from the purchasing Lender) of any interest or other amount paid or payable by the purchasing Lender in respect of the total amount so recovered. The Credit Parties agree that any Lender so purchasing a participation from another Lender may, to the fullest extent permitted by Applicable Law, exercise all its rights to receive payment (including the right of set-off, but subject to Section10.9) with respect Bredie Credit Agreement 27 to such participation as fully as if such Lender were the direct creditor of the Credit Parties in the amount of such participation and not subject to the restrictions on Participant voting rights under Section 10.8(c). The Administrative Agent shall keep records (which shall be conclusive and binding in the absence of manifest error) of participations purchased under this Section and in each case shall notify the Lenders following any such purchases or repayments. ARTICLE III TAXES AND ILLEGALITY SECTION 3.1Taxes. (a) Any and all payments by the Credit Parties to the Financing Parties under the Financing Documents shall be made free and clear of and without deduction or withholding for any and all present and future Taxes, excluding: (i) in the case of each such Financing Party, taxes imposed upon or measured by its net income or net profits and franchise or similar taxes and branch profits or similar taxes imposed upon it, by any jurisdiction as a result of any current or former connection between such Financing Party and such jurisdiction or any political subdivision or taxing authority thereof or therein (other than any such connection arising solely from such Financing Party having executed, delivered or performed its obligations or received a payment under, or having been a party to, or having enforced this Agreement or any other Financing Document) and (ii) taxes imposed by any jurisdiction outside México other than any taxes that arise as a result of any Credit Party causing payment to be made from or through a jurisdiction other than México (all such excluded Taxes are herein referred to as “Excluded Taxes” and all Taxes that are not Excluded Taxes are herein referred to as “Covered Taxes”). (b) If any Credit Party shall be required by Applicable Law to deduct or withhold any Covered Taxes from or in respect of any sum payable under any Financing Document to any Financing Party, then: (i) the sum payable shall be increased by such additional amounts (the “Additional Amounts”) as necessary so that, after making all required deductions and withholdings of Covered Taxes, such Financing Party receives an amount equal to the sum it would have received had no such deductions or withholdings of Covered Taxes been made, (ii) such Credit Party shall make such deductions and withholdings, and (iii) such Credit Party promptly shall pay the full amount deducted or withheld to the relevant taxing authority or other authority in accordance with Applicable Law; provided that notwithstanding any contrary provisions and excluding any Person organized under the laws of México and any Export Credit Agency from the applicability of this proviso, the Credit Parties shall not be obligated to pay to any Financing Party any amounts described in this Section3.1 in respect of any portion of Covered Taxes (including any Additional Amounts) that would not have been imposed but for the failure of such Financing Party: (A) to be registered with Hacienda as a Foreign Financial Institution, or (B) to be a resident (or to have the principal offices of such Financing Party be a resident, if such Financing Party lends through a branch or Bredie Credit Agreement 28 agency) for tax purposes, of a country with which México has entered into a treaty that is in effect for the avoidance of double taxation, entitled to the benefits of such treaty and to the reduced rate established in such treaty for the type of interest provided therein, or (C) to comply with any certification, identification, information, declaration or other reporting requirements or to deliver to the Credit Parties information, documentation or other evidence concerning the nationality, residence, identity or registration with Hacienda of such Financing Party, in each case if compliance is required by a statute, treaty or regulation of México or any political subdivision thereof or any taxing authority therein or general administrative practice of a Mexican Governmental Authority as a precondition or requirement to the exemption from, or the reduction in the rate of, deduction or withholding of Taxes; provided that any such Financing Party may cure any such failure in order to receive such Additional Amounts if such cure is sufficiently timely to effect or obtain the exemption from or reduction in the rate of deduction or withholding of Taxes. (c) Each Financing Party (other than a Person that is organized under the laws of México or an Export Credit Agency) represents and warrants to the Credit Parties that such Financing Party is registered as a Foreign Financial Institution with Hacienda and resident of a country that is a party to a treaty with México for the avoidance of double taxation entitled to the benefits of such treaty and to the reduced rate established in such treaty for the type of interest provided therein. (d) Each Credit Party agrees to indemnify and hold harmless each Financing Party for any Covered Taxes and Other Taxes paid by such Financing Party in connection with the execution, delivery and performance of this Agreement, including penalties and interest arising therefrom or with respect thereto, whether or not such Covered Taxes and Other Taxes were correctly or legally asserted. Payment under this indemnification shall be made within 30 days after the date on which such Financing Party makes written demand therefor. (e) Within 30 days after the date of any payment by any Credit Party of any Covered Taxes in connection with any payment by any Credit Party under the Financing Documents, such Credit Party shall furnish to the Administrative Agent (for distribution to the applicable Financing Party(ies)) the original or a certified copy of a receipt evidencing payment thereof, or other evidence of payment reasonably satisfactory to the Administrative Agent. (f) Each Financing Party (other than any Person organized under the laws of México or an Export Credit Agency) shall use reasonable efforts (consistent with legal and regulatory restrictions): (i) to file any certificate or document or to furnish any information as reasonably requested by a Credit Party pursuant to any applicable treaty, law or regulation or (ii) to designate a different Lending Office, if the making of such a filing, the furnishing of such information or the designation of such other Lending Office would avoid the need for or reduce the amount of any Additional Amounts payable by the Credit Parties pursuant to this Section and would not, in the sole judgment of such Financing Party, be illegal or otherwise disadvantageous to such Financing Party. It is understood and agreed that nothing in this Section shall interfere with the rights of any Financing Party to conduct its fiscal and tax affairs in such manner as it deems fit. Bredie Credit Agreement 29 (g)(i)If any additional amounts or indemnity payments are made by the Credit Parties to any Financing Party with respect to any Covered Taxes or Other Taxes pursuant to this Section 3.1 and such Financing Party in its reasonable discretion is entitled to a refund of such Covered Taxes or Other Taxes from the taxing jurisdiction to which the Covered Taxes or Other Taxes were paid, then such Financing Party shall, to the extent that it can do it so without prejudice to the retention of the amount of such refund, make reasonable efforts that would not materially prejudice such Financing Party or otherwise be detrimental to such Financing Party to apply for such refund and reimburse to the Credit Parties such amount of any refund received (net out-of-pocket expenses incurred). (ii)If any payment is made by the Credit Parties to or for the account of any Financing Party after deduction for or on account of any Covered Taxes or Other Taxes, and increased payments are made by the Credit Parties pursuant to this Section 3.1, then, if such Financing Party at its reasonable discretion determines that it has received or been granted a refund or credit for such Covered Taxes or Other Taxes, such Financing Party shall, to the extent that it can do so without prejudice to the retention of the amount of such refund or credit, reimburse to the Credit Parties such amount as such Financing Party shall determine in its reasonable discretion to be attributable to the relevant Covered Taxes, Other Taxes, or deduction, or withholding.Nothing herein contained shall oblige any Financing Party to disclose its tax returns or any other information it deems confidential taking into account the other provisions of this Section 3.1(g). (h) The Credit Parties shall be responsible for the payment of any and all Other Taxes and any interest and penalties related thereto. SECTION 3.2Illegality. (a) If, on or after the Closing Date, any Lender determines that the introduction of any Applicable Law, any change in any Applicable Law or in the interpretation or administration of any Applicable Law, or any other reason whatsoever has made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for any Lender or its applicable Lending Office to make or maintain LIBOR Loans, then, on written notice thereof by such Lender to the Borrower through the Administrative Agent, any obligation of such Lender to continue (or convert Base Rate Loans into) LIBOR Loans shall be suspended until such Lender notifies the Administrative Agent and the Borrower in writing that the circumstances giving rise to such determination no longer exist. (b) If a Lender determines that it is unlawful to maintain any outstanding LIBOR Loan, then the Borrower shall, upon its receipt of written notice of such fact and demand from such Lender (with a copy to the Administrative Agent), prepay in full any LIBOR Loan of such Lender then outstanding, together with interest accrued thereon, either on the last day of the Interest Period thereof or, if earlier, on the date on which such Lender may no longer lawfully continue to maintain such LIBOR Loan. If the Borrower is required so to prepay any LIBOR Loan, then, concurrently with such prepayment, the Borrower shall borrow from the affected Lender, in the amount of such repayment, a Base Rate Loan having the same principal amount; it being understood that any such repayment by the Borrower shall not constitute a repayment of the Loan hereunder pursuant to Section2.5. Bredie Credit Agreement 30 (c) If the obligation of any Lender to continue (or convert Base Rate Loans into) LIBOR Loans has been so terminated or suspended, then all Loans that otherwise would be continued (or converted) by such Lender as LIBOR Loans shall be maintained as Base Rate Loans instead. (d) Before giving any notice to the Administrative Agent or demand upon the Borrower under this Section, an affected Lender shall designate a different Lending Office with respect to its LIBOR Loans if such designation shall avoid the need for giving such notice or making such demand and shall not, in the sole judgment of such Lender, be illegal or otherwise disadvantageous to such Lender. SECTION 3.3Increased Costs and Reduction of Return. (a) If any Lender determines that, due to either: (i) the introduction of or any change in or in the interpretation of any Applicable Law or (ii) the compliance by such Lender with any guideline or request from any Governmental Authority (whether or not having the force of law), there shall be any increase in the cost to such Lender of agreeing to make or making, funding or maintaining any Loan, then the Borrower shall be liable for, and from time to time, promptly upon demand (with a copy of such demand to be sent to the Administrative Agent), shall pay to the Administrative Agent for the account of such Lender, additional amounts as are sufficient to compensate such Lender for such increased costs (calculated in accordance with Section3.4).For the avoidance of doubt, this Section 3.3 does not apply to Taxes which are covered solely by Section 3.1. (b) If any Lender shall determine that: (i) the introduction of any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii) any change in the interpretation or administration of any Capital Adequacy Regulation by any Governmental Authority charged with the interpretation or administration thereof or (iv) compliance by such Lender (or its Lending Office) or any Person controlling such Lender with any Capital Adequacy Regulation, affects or would affect the amount of capital required or expected to be maintained by such Lender, its Lending Office or such Person and (taking into consideration such Lender’s, such Lending Office’s or such Person’s policies with respect to capital adequacy and such Lender’s or such Person’s desired return on capital) determines that the amount of such capital is increased as a consequence of its Commitment, Loans, credits or obligations under this Agreement, then, upon written demand of such Lender to the Borrower through the Administrative Agent, the Borrower promptly shall pay to the Administrative Agent for the account of such Lender, from time to time as specified by the Lender, additional amounts sufficient to compensate such Lender for such increase. SECTION 3.4Funding Losses. Within fifteen days after demand, the Borrower shall reimburse each Lender and hold each Lender harmless from any loss or expense that such Lender has sustained or incurred as a consequence of: (a) the failure of the Borrower to make on a timely basis any payment of principal or interest of any LIBOR Loan, (b) the failure of the Borrower to borrow a Loan on the Closing Date, Bredie Credit Agreement 31 (c) the failure of the Borrower to make any prepayment of any LIBOR Loan in accordance with Section2.4, and (d) the prepayment or other payment (including after acceleration thereof for any reason) of a LIBOR Loan on a day that is not the last day of the relevant Interest Period, in each case other than a prepayment required pursuant to Section3.2(b), including any such loss or expense arising from the liquidation or reemployment of funds obtained by such Lender to maintain its LIBOR Loans (but excluding loss of the Applicable Margin for the period after any such payment or failure to borrow or prepay), or from fees payable to terminate the deposits from which such funds were obtained. For purposes of calculating amounts payable by the Borrower to the Lenders under this Section and under Section3.3(a), each LIBOR Loan made by a Lender (and each related reserve, special deposit or similar requirement) conclusively shall be deemed to have been funded at LIBOR (Reserve Adjusted) applicable to such Loan by a matching deposit or other borrowing for a comparable amount and for a comparable period, whether or not such Loan is in fact so funded. SECTION 3.5Inability to Determine Rates. (a) If the Administrative Agent determines that for any reason adequate and reasonable means do not exist for determining LIBOR for any Interest Period with respect to a proposed LIBOR Loan, then the Administrative Agent promptly shall so notify the Borrower and each Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be suspended until the Administrative Agent revokes such notice in writing, which revocation shall be promptly given upon such adequate and reasonable means of determining LIBOR becoming available. If LIBOR Loans are then outstanding, then such Lenders shall continue such Loans as Base Rate Loans during each following Interest Period for such Loan until the Administrative Agent revokes such notice in writing. (b) If any Lender determines that LIBOR applicable to any Interest Period with respect to a LIBOR Loan would not adequately and fairly reflect the cost to such Lender of funding such LIBOR Loan, then such Lender promptly so shall notify the Administrative Agent and the Borrower. Thereafter, the obligation of such Lender (but not the other Lenders) to make or maintain LIBOR Loans hereunder shall be suspended until such Lender revokes such notice in writing, which revocation shall be promptly given as soon as such Lender determines that the applicable LIBOR would adequately and fairly reflect its cost of funding such LIBOR Loan. If LIBOR Loans are then outstanding, then such Lender shall continue such Loans as Base Rate Loans during each following Interest Period for such Loan until such Lender revokes such notice in writing. SECTION 3.6Certificates of the Lenders and Administrative Agent. Any Lender or Agent claiming reimbursement or compensation under this Article shall deliver to the Borrower (with a copy to the Administrative Agent) a certificate setting forth in reasonable detail the reason for such reimbursement or compensation and the amount payable to such Lender or the Administrative Agent hereunder, which certificate shall constitute prima facie evidence of the accuracy of the information so detailed. Bredie Credit Agreement 32 SECTION 3.7Substitution of Lenders. If any Lender (an “Affected Lender”) fails to meet the status referenced in Section 3.1(b) or is entitled to additional amounts or indemnity payments under Section 3.3 of this Agreement, the Borrower may: (i) request the Affected Lender to use reasonable efforts to obtain a replacement bank or financial institution satisfactory to the Borrower (a “Replacement Lender”) to acquire and assume all or a portion of all of such Affected Lender’s Loans and Commitment, (ii) request one or more of the other Lenders to acquire and assume all or part of such Affected Lender’s Loans and Commitment; it being understood that no such other Lender shall be so required to acquire and assume any of such Loans and/or Commitments, or (iii) designate a Replacement Lender. Any designation of a Replacement Lender under clause(i) or (iii) shall be subject to the prior written consent of the Administrative Agent (which consent shall not be unreasonably withheld or delayed and shall be deemed to have been given if no negative response shall have been received from the Administrative Agent within five Business Days of the Administrative Agent’s receipt of a request for such consent) and the other provisions relating to the assignment set forth in Section10.8. SECTION 3.8Survival. With the exception of the obligations of the Credit Parties under Section3.1 (which obligations shall survive indefinitely), the agreements and obligations of the Credit Parties in this Article shall survive until the irrevocable payment in full of all Obligations in Dollars and Pesos, as applicable, and the cancellation of all the Commitments. ARTICLE IV CONDITIONS PRECEDENT SECTION 4.1Conditions Precedent to Making Loans. The obligation of each Lender to make its Loans is subject to the conditions that on the Closing Date: (a) Transaction Documents. (i) Each of the Financing Documents shall have been duly authorized, executed and delivered by each party thereto. Each Financing Party shall have received an original of each Financing Document to which it is a party executed by all parties thereto. (ii) The Borrower shall have duly authorized and executed a Note for the account of each applicable Lender duly executed in guaranty(por aval) by each Guarantor. Each Note shall be appropriately completed with the name and address of the Lender, the principal amount of the Loans made by the applicable Lender and the date of issuance (which shall be the Closing Date) inserted therein. Each Note shall be delivered by the Borrower to the Administrative Agent. As soon as practicable after the Closing Date, the Administrative Agent shall deliver the Notes received by it pursuant to the preceding sentence to the respective Lenders. Bredie Credit Agreement 33 (b) Financial Statements. Each Financing Party shall have received: (i) copies of year-end 2004 and 2005 audited consolidated Financial Statements prepared in accordance with GAAP of each of: (A) the Borrower (on a consolidated basis), and (B) the Avantel Companies (on a combined basis), (ii) copies of third quarter 2006 unaudited consolidated Financial Statements for the Borrower, to the extent available before the Closing Date, (iii) certificates dated the Closing Date and signed by an Authorized Officer of the Borrower stating that: (A) such Financial Statements are true, complete and correct in all material respects and (B) no Material Adverse Change has occurred, and (iv) consolidated Financial Statements of the Credit Parties for the 2004 and 2005 Fiscal Years and the nine-month period ending September 30, 2006 prepared on a pro forma basis as if the Acquisition had occurred. (c) Evidence of Authority. The Administrative Agent shall have received the names, specimen signatures and evidences of authority of the Persons signing the Financing Documents on behalf of the Credit Parties. (d) Corporate Proceedings. The Administrative Agent shall have received a copy of the Organizational Documents and resolutions of the board of directors (or other appropriate authorizing actions (including any necessary equityholder or similar approval) or documents) of each Credit Party authorizing the execution, delivery and performance by each such Credit Party of each Financing Document to which it is a party, in each case certified by the Secretary or an Assistant Secretary (or other appropriate officer) of such Credit Party as of the Closing Date; and each such certificate shall be in form and substance satisfactory to each Financing Party and shall state that the resolutions (or other authorizing actions or documents) thereby certified have not been amended, modified, revoked or rescinded and are in full force and effect on and as of the Closing Date. (e) Legal Opinions. The Lead Arranger and each of the Financing Parties shall have received the following legal opinions, which legal opinions shall be dated the Closing Date, addressed to the Lead Arranger and each Financing Party and in the forms attached hereto as Exhibit E: (i) the opinion of Cahill Gordon & Reindel LLP, special New York counsel to the Credit Parties, (ii) the opinion of Mayer, Brown, Rowe & Maw LLP, special New York counsel to the Administrative Agent and the Lenders, (iii) the opinion of D&A Morales & Asociados, S.C., special Mexican counsel to the Credit Parties, (iv) the opinion of internal Mexican counsel of the Borrower, (v) the opinion of internal Mexican counsel of the Avantel Companies, and Bredie Credit Agreement 34 (vi) the opinion of Ritch Mueller, S.C., special Mexican counsel to the Administrative Agent and the Lenders. (f) Approvals and Other Consents. The Administrative Agent shall have received a certificate of an Authorized Officer of the Borrower certifying that all: (i) Governmental Approvals set forth in Schedule5.1(i) with respect to the Financing Documents and the Acquisition and the conduct of the business of the Borrower and its Subsidiaries, except for such Government Approvals relating to but not material to the conduct of the business of the Borrower and its Subsidiaries, are in full force and effect and, except as disclosed in such Schedule, not currently being appealed, and (ii) other consents, if any, necessary for the Credit Parties’ execution, delivery and performance of the Financing Documents and all Credit Parties’ participation in the Acquisition have been obtained and are in full force and effect. (g)[RESERVED] (h) Fees and Expenses. All fees and expenses (including Attorney Costs) due and payable by the Credit Parties to the Lead Arranger or any Financing Party pursuant to a Financing Document (or otherwise pursuant to Sections2.7 and/or 10.4 and/or otherwise) on or before the Closing Date shall have been paid or the Credit Parties shall have made arrangements satisfactory to the applicable recipient(s) for the payment thereof. The Administrative Agent shall have received evidence of payment by the Credit Parties of all such accrued and unpaid fees and expenses to the extent then due and payable on the Closing Date, together with Attorney Costs of the Lead Arranger and the Administrative Agent to the extent invoiced on or before the Closing Date, plus such additional amounts of Attorney Costs as shall constitute the Lead Arranger’s and Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it through the closing proceeding (provided that such estimate shall not thereafter preclude final settling of accounts between the Credit Parties and the Lead Arranger or Agent, as applicable), including any such costs, fees and expenses arising under or referenced in Sections2.7 and/or 10.4. (i) Process Agent. The Administrative Agent shall have received from each Credit Party evidence that: (i) such Person has irrevocably appointed as its agent for service of process (with respect to all of the Financing Documents and all other related agreements to which they are a party) CT Corporation System, 111 Eighth Avenue, New York, New York 10011 (the “Process Agent”), (ii) a notarized power of attorney has been granted to such agent by all such Persons organized in México and (iii) the Process Agent has accepted such appointment and has agreed to forward promptly to such Person all legal process addressed to such Person received by such agent. (j) [RESERVED] (k) Borrower’s Certificate. The Administrative Agent shall have received a certificate signed by an Authorized Officer of the Borrower, dated the Closing Date, to the effect that: (i) no Default or Unmatured Default exists or will exist immediately after Bredie Credit Agreement 35 the funding of the Loans and (ii) all representations and warranties of the Borrower and each other Credit Party contained herein and/or in the other Financing Documents are true and correct on and as of such date, except to the extent that any such representation or warranty is expressed to be made only as of an earlier date, in which case such representation or warranty was true and correct on and as of such earlier date. (l) Termination of Existing Credit Agreement. The Administrative Agent shall have received the agreement of the administrative agent and collateral agent under the Existing Credit Agreement that all Existing Liens shall be immediately released upon such administrative agent’s receipt of an amount identified in a “pay-out” letter delivered to the Administrative Agent on or before the Closing Date; provided that the formalization, filing and registration of the Release Documentation shall be conducted as provided in Section 6.1(j); it being understood that the Administrative Agent shall deliver (and the Borrower has irrevocably instructed the Administrative Agent to deliver) such amounts in Dollars and Pesos to (or upon the instructions of) the administrative agent under the Existing Credit Agreement on the Closing Date in the manner provided in Section2.3(b). (m) Acquisition. The Acquisition shall be consummated simultaneously with the funding hereunder in accordance with Applicable Law and on the terms described in the agreements listed on Schedule 4.1(m) (the “Acquisition Documentation”); the Acquisition Documentation and all other related documentation shall be reasonably satisfactory to the Lead Arranger and the Administrative Agent; and the Administrative Agent shall be reasonably satisfied with any change proposed to the capitalization, structure and equity ownership of each of the Borrower and the Avantel Companies after giving effect to the Acquisition, from such capitalization, structure and equity ownership as heretofore described to the Administrative Agent. (n) Solvency. The Administrative Agent shall have received a certificate of the Borrower signed by the chief financial officer of the Borrower certifying that the Borrower and its Subsidiaries, on a Consolidated Basis after giving effect to the Acquisition and the other transactions contemplated hereby, are Solvent. (o) Know Your Customer.The Administrative Agent shall have received, at least five Business Days prior to the Closing Date, all documentation and other information required by regulatory authorities under applicable “know your customer” and anti-money laundering rules and regulations, including without limitation the PATRIOT Act. (p) Ratings. The Borrower shall have corporate ratings from S&P of at least “B+” and from Moody’s of at least “B1”. (q) Term Credit Agreement. The Lead Arranger and each Financing Party shall have received confirmation satisfactory to it with respect to the closing and funding under the Term Credit Agreement occurring simultaneously with the funding hereunder. (r) Additional Matters. Each Financing Party shall have received such other documents relating to the Acquisition, this Agreement or any other Transaction Bredie Credit Agreement 36 Document or the transactions contemplated hereby or thereby as it shall have reasonably requested, in each case in form and substance satisfactory to it. (s) Notice of Borrowing. The Borrower shall have delivered a Notice of Borrowing in accordance with Section2.3. (t) No Default; Representations and Warranties. Immediately before and after giving effect to such Loans: (i) no Default or Unmatured Default shall exist and (ii) all representations and warranties made by any Credit Party contained herein or in the other Financing Documents shall be true and correct, except to the extent that any such representation or warranty is expressed to be made only as of an earlier date, in which case such representation or warranty shall have been true and correct on and as of such earlier date. (u)Schedules. The informational schedules to this Agreement (Schedules 4.1(l), 4.1(m), 5.1(b), 5.1(c), 5.1(f), 5.1(i), 5.1(l), 6.1(k) and 6.2(a)(vii)) shall be provided by the Borrower on or before the Closing Date, in form and substance satisfactory to the Administrative Agent and upon the Borrower’s delivery of such Schedules to the Administrative Agent, the Administrative Agent shall include such Schedules in this Agreement as if such Schedules had been included on the date hereof. The Notice of Borrowing submitted by the Borrower hereunder shall constitute a representation and warranty by the Borrower that, as of the date of such notice or request and as of the Closing Date, the conditions in this Section shall be satisfied on or before (in which event, they shall continue to be satisfied on) the Closing Date. SECTION 4.2Satisfaction of Conditions Precedent. Each Lender shall be deemed to have agreed to and accepted each document and opinion, and to have approved or accepted each other matter, delivered in connection with Section4.1 unless such Lender notifies the Administrative Agent in writing that it does not so agree with or accept such document, opinion or other matter before making the amount of its Loan available to the Administrative Agent. ARTICLE V REPRESENTATIONS AND WARRANTIES SECTION 5.1Representations and Warranties. Each Credit Party (with respect to itself and each of its Subsidiaries) makes all of the representations and warranties in this Article to and in favor of the Financing Parties as of the Closing Date, except to the extent any of such representations or warranties specifically relate to an earlier date (in which case they shall have been true and correct on and as of such earlier date); it being understood that the following representations and warranties are made as if the Existing Credit Agreement (which is to be fully repaid on the Closing Date from the proceeds of the Loans and otherwise terminated as provided in Section2.3) and any security document and other related document into entered in connection therewith did not exist. Bredie Credit Agreement 37 (a) Organization. Each Credit Party is a corporation or other entity duly organized and validly existing under the laws of its jurisdiction of organization. Each Credit Party is duly authorized and qualified to do business in each jurisdiction in which it owns or leases Property or in which the conduct of its business requires it so to qualify, except where the failure so to qualify, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. Each Credit Party has the requisite power and authority to own or lease and operate its Properties, to carry on its business, to borrow money and to execute, deliver and perform each Transaction Document to which it is or will be a party. (b) Authority and Consents. (i) The execution, delivery and performance by each Credit Party of each Financing Document to which it is or will be a party, and the transactions contemplated thereby, and the Acquisition: (A) have been duly authorized by all necessary corporate action (including any necessary equityholder or similar action), (B) will not breach, contravene, violate, conflict with or constitute a default under: (1) any of its Organizational Documents, (2) any Applicable Law or (3) any material contract, loan, agreement, indenture, mortgage, lease or other document or requirement to which it is a party or by which it or any of its Properties may be bound or affected, including all material Governmental Approvals and the Transaction Documents, and (C) will not result in or require the creation or imposition of any Lien upon or with respect to any of the Properties or Capital Stock of any Credit Party. (ii) Each Financing Document: (A) has been duly executed and delivered by the applicable Credit Parties and (B) when executed and delivered by each of the other parties thereto will be the legal, valid and binding obligation of each applicable Credit Party, enforceable against such Credit Party in accordance with its terms (including with respect to any submission to jurisdiction and the choice of law specified therein), except as enforceability may be limited by applicable concurso mercantil, quiebra, bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ rights with respect to such Credit Party. (iii) No authorization, consent or approval of, or notice to or filing with, the SCT, the COFETEL, any other Governmental Authority or any other Person has been, is or will be required to be obtained or made: (A) for the Acquisition, (B) for the due execution, delivery, recordation, filing or performance by any Credit Party of any of the Financing Documents to which it is a party or any transaction contemplated by the Financing Documents or (C) for the exercise by any Financing Party of any of its rights under any Financing Document, except for: (1) the authorizations, consents, approvals, notices and filings listed on Schedule5.1(b), all of which have been duly obtained, taken, given or made and are in full force and effect, and (2) any authorization, approval, consent, notices or filings the failure of which to obtain, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (iv) This Agreement and each of the other Transaction Documents are in proper legal form under the Applicable Law of México and New York for the enforcement Bredie Credit Agreement 38 thereof in each such jurisdiction and no related filings, registrations, recordings or Other Taxes are required to be made or paid in connection therewith other than any such filings, registrations, recordings or payments the failure of which to make, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (v) To the knowledge of each Credit Party, there is no requirement for the Lead Arranger or any Financing Party to be licensed or qualified with any Governmental Authority of México or the United States of America solely by reason of the execution and performance of the Financing Documents. (c) Financial Condition. (i) The Financial Statements for the Borrower and its Subsidiaries delivered in accordance with Section4.1(b) have been prepared in accordance with GAAP, are complete and correct in all material respects and fairly present the financial condition of the Borrower and its Subsidiaries as at the applicable dates and the results of their operations for the periods ended on such dates, subject, in the case of interim statements, to normal year-end audit adjustments. (ii) Except for Indebtedness disclosed in the Financial Statements for the Borrower and its Subsidiaries delivered in accordance with Section 4.1(b) and Indebtedness specifically identified in Schedule5.1(c), as of the Closing Date no Credit Party has any Contingent Obligation, liability for Taxes, long-term commitment or outstanding Indebtedness of any kind, in the aggregate in excess of $1,000,000 (or its equivalent in any other currency). (iii) No event has occurred since December31, 2005 and no condition exists that, individually or in the aggregate, has resulted in, or could reasonably be expected to result in, a Material Adverse Change (other than in respect of the Avantel Companies and their Subsidiaries). (d) Business of the Credit Parties. No Credit Party has conducted any business other than the Business. (e) Taxes and Reports. All Tax returns, reports and statements of each Credit Party required by any Applicable Law to be filed with any Governmental Authority have been duly and properly filed except to the extent the failure to file, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change.All such returns, reports and statements are complete and accurate in all material respects. All Taxes due or anticipated to become due in respect of each Credit Party, or any of their respective Properties, incomes or franchises, have been duly paid by, or have been adequately provided for in accordance with GAAP on the books of, such Credit Party other than those which, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. In addition, except as may be permitted by Section6.1(e) or 6.2(a)(ii)(A), no Liens have been filed or registered, and no claims are being asserted (or, to the Credit Parties’ knowledge, threatened), Bredie Credit Agreement 39 with respect to any such Taxes which, individually or in the aggregate, could reasonably be expected to result in a Material Adverse Change. (f) Ownership of Capital Stock. Except as set forth on Schedule5.1(f), no Credit Party owns or otherwise Controls any Capital Stock of, or has any other (legal or beneficial) interest in, any Capital Stock of any other Person, other than Capital Stock of public companies acquired in the ordinary course of business. (g) Investments. No Credit Party holds any Investment other than Investments permitted by Section6.2(i). (h) Title to Assets; Liens. Each Credit Party has good and marketable title to all of the material Property purported to be owned by it, free and clear of all Liens, other than Permitted Liens, and holds such title and all of such Property in its own name and not in the name of any nominee or other Person. Each Credit Party is lawfully possessed of a valid and subsisting leasehold estate in and to all Property that it purports to lease, free and clear of all Liens, other than Permitted Liens, and holds such leaseholds in its own name and not in the name of any nominee or other Person (it being understood that Avantel Infraestructura subleases one floor of its office at Paseo de la Reforma No. 265). No Credit Party has created or is contractually bound to create any Lien on or with respect to any of its Properties, except for Permitted Liens, and no Credit Party is restricted by Applicable Law or its Organizational Documents from creating Liens on any of its Properties. (i) Governmental Approvals. (i) Schedule5.1(i) contains a complete and accurate list of all Governmental Approvals necessary for the Acquisition, the conduct of the business of each Credit Party and the transactions effected by the Financing Documents (including right-of-way agreements). Each Credit Party has obtained all other necessary Governmental Approvals from, and has filed all required registrations, applications, tariffs, reports and other documents with, the SCT, the COFETEL and all other Governmental Authorities in accordance with the Material Concessions and all other Applicable Laws, except for such approvals or filings the failure of which to obtain or make, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. Each Material Concession and each such other Governmental Approval is valid and in full force and effect, is not subject to any conditions for effectiveness and is not subject to appeal or judicial challenge; and no event has occurred that, individually or in the aggregate, could reasonably be expected to: (A) result in the revocation, termination or adverse modification of the Material Concessions or the revocation, termination or material adverse modification of any such other Governmental Approval or (B) adversely affect any rights of any Credit Party under any Governmental Approval, and, in either case (of clause (A) and/or (B)) result in a Material Adverse Change. (ii) There is no proceeding pending or, to any Credit Party’s knowledge, threatened against the Borrower or any Subsidiary that, individually or in the aggregate, if determined adversely to the Borrower or such Subsidiary, could reasonably be expected to result in the rescission, termination or suspension of any Governmental Bredie Credit Agreement 40 Approval set out in Schedule5.1(i) other than any such proceeding that could not reasonably be expected to result in a Material Adverse Change. (j) Condition of Systems. All of the material Properties and systems of the Borrower and its Subsidiaries are in good repair, working order and condition, ordinary wear and tear excepted, and are in material compliance with all Applicable Laws and all Governmental Approvals (including the Material Concessions) except as could not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Change. (k) No Defaults; Adverse Restrictions. No Default or Unmatured Default exists or will exist immediately after the funding of the Loans. No default exists under or with respect to any of the Credit Parties’ contractual or other obligations in any respect that, individually or in the aggregate, has resulted in, or could reasonably be expected to result in, a Material Adverse Change. (l) Legal Proceedings. Except as set forth in Schedule5.1(l), there is no: (i) injunction, writ, preliminary restraining order or any order of any nature issued by an arbitrator, court or other Governmental Authority in connection with the Acquisition or the transactions provided for herein or in any other Transaction Document or (ii) action, suit, other legal proceeding, arbitral proceeding, inquiry or investigation of or before any arbitrator, court or other Governmental Authority pending or, to any Credit Party’s knowledge, threatened, that, individually or in the aggregate, has resulted in, or could reasonably be expected to result in, a Material Adverse Change.Notwithstanding anything herein to the contrary, the information contained in Schedule5.1(l) is for informational purposes only and nothing herein shall be deemed to constitute an agreement or waiver by any of the Financing Parties to any consequences of the proceedings described therein (including any consequence that may result in a Default). (m) Compliance with Laws. The Borrower and each Subsidiary is in compliance in all material respects with the Federal Telecommunications Law, all other Applicable Laws, all Governmental Approvals (including the Material Concessions) and its Organizational Documents other than any such failure to comply that, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (n) Environmental Matters. The Borrower and each Subsidiary has duly complied in all material respects with, and its business, operations, Property, leaseholds and other facilities are in all material respects in compliance with, all applicable Environmental Laws other than any such failure to comply that, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. The Borrower and each Subsidiary: (i) has received and will maintain all Governmental Approvals relating to, and (ii) has received no complaint, order, directive, claim, citation or notice by any Governmental Authority or any other Person alleging non-compliance with, any Environmental Law other than any such failure to maintain or to comply that, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (o) Intellectual Property. Each Credit Party owns or has the right to use all patents, trademarks, permits, service marks, trade names, copyrights, franchises, formulas, licenses, Bredie Credit Agreement 41 other intellectual property rights and other rights with respect thereto, and has obtained assignment of all leases and other rights of whatsoever nature, necessary for the Network and the operation of its business as currently contemplated without any conflict with the rights of other Persons other than as, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. No product, process, method, substance, part or other material sold or employed or presently contemplated to be sold by or employed by any Credit Party infringes (or will infringe) upon any patent, trademark, permit, service mark, trade name, copyright, franchise, formula, license or other intellectual property right of any other Person other than as, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (p) Solvency. Each Credit Party is Solvent and, after giving effect to the consummation of the transactions contemplated in the Financing Documents and the Term Credit Agreement, on a Consolidated Basis, will be and will continue to be Solvent. (q) Disclosure. All documents, reports or other information pertaining to any Credit Party, any Credit Party Affiliate or the Business that have been furnished in writing to the Lead Arranger and/or Financing Party by (or on behalf of) the Credit Parties (including: (i) the Information Memorandum, (ii) any application for the extensions of credit or guarantees provided for in the Financing Documents and (iii) the Financing Documents, including the Exhibits and Schedules attached thereto, but excluding any forecasts and projections), taken as a whole, are true and correct in all material respects and do not contain any material misstatement of fact or taken as a whole omit to state any fact necessary to make the statements contained therein not materially misleading. The projections delivered to the Administrative Agent and any other such written forecasts and projections were as of the time delivered based upon assumptions reasonably believed to be reasonable at the time made (it being understood that such projections are subject to significant uncertainties and contingencies, many of which are beyond the control of the Credit Parties, and that no assurance can be given that the projections will be realized). (r) Immunity. Each Credit Party is subject to civil and commercial law with respect to its Obligations, and the execution, delivery and performance of the Financing Documents by each Credit Party constitute private and commercial acts rather than public or governmental acts. No Credit Party nor any of their respective Properties have any immunity from suit, court jurisdiction, attachment prior to judgment, attachment in aid of execution of a judgment, set-off, execution of a judgment or from any other legal process with respect to the Obligations or any of their other respective agreements under the Financing Documents. (s) Pension Plans; Labor Matters. (i) No Credit Party nor any ERISA Affiliate has ever maintained or contributed to (or had an obligation to contribute to) any ERISA Plan. Each Non-U.S. Pension Plan, if any, has been maintained in substantial compliance with its terms and with the requirements of Applicable Law, and has been maintained, where required, in good standing with applicable Governmental Authorities. No Credit Party has incurred any obligation in connection with the termination of or withdrawal from any Non-U.S. Pension Plan. The present value of the accrued benefit liabilities (whether or not vested) under each Non-U.S. Pension Plan, if any, determined as of the end of the Credit Parties’ most recently- Bredie Credit Agreement 42 ended Fiscal Year on the basis of actuarial assumptions, each of which is reasonable, did not exceed the current value of the assets of such Non-U.S. Pension Plan allocable to such benefit liabilities. (ii) All obligations of the Borrower and its Subsidiaries for payments with respect to any mandatory and additional employee benefit plans (including to the Instituto Mexicano del Seguro Social (Mexican Social Security Institute) and Instituto del Fondo Nacional para la Vivienda de los Trabajadores (National Worker’s Housing Fund Institute)) and accrued payroll tax payments for their respective employees have been timely paid and properly reported in the Financial Statements required to be delivered hereunder except where the failure to make such payments, individually or in the aggregate, has not resulted in, and could not reasonably be expected to result in, a Material Adverse Change or create any Lien (other than Permitted Liens). (iii) The Borrower and its Subsidiaries have complied in all material respects with all Applicable Laws with respect to employment practices, including applicable health and safety regulations, and there is no charge or complaint alleging any material violation of any such Applicable Law against the Borrower or any Subsidiary pending or, to the Credit Parties’ knowledge, threatened (including by or before any federal or local labor board, any tribunal or the Comisión Nacional del Sistema de Ahorro para el Retiro (National Savings and Retirement System Commission)) other than non-compliance or violation that, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change. (iv) There is no labor strike, request for representation, slowdown or stoppage actually pending or, to the Credit Parties’ knowledge, threatened against or affecting any of the Borrower and its Subsidiaries that, individually or in the aggregate, has resulted in, or could reasonably be expected to result in, a Material Adverse Change. (v) The Borrower and each Subsidiary has filed all forms, reports, statements, provider agreements, benefit plan descriptions, payor agreements, beneficiary materials and other documents (including those related to employee benefit plans) required to be filed by it with any Governmental Authority, including state and federal insurance and health regulatory authorities, except where the failure to file, individually or in the aggregate, has not resulted in, and could not reasonably be expected to result in, a Material Adverse Change. (t) Use of Proceeds; Margin Stock. The proceeds of the Loans shall be utilized to finance in part the Acquisition. No proceeds of any Loan shall be used to acquire any equity security of a class that is registered pursuant to Section12 of the Securities Exchange Act of 1934. No Credit Party is engaged in the business of extending credit for the purpose of purchasing or carrying margin stock (within the meaning of RegulationU issued by the Board of Governors of the U.S. Federal Reserve System), and no proceeds of any Loan shall be used to purchase or carry any margin stock or to extend credit to others for the purpose of purchasing or carrying margin stock. Bredie Credit Agreement 43 (u) Investment Company Act. No Credit Party is an “investment company,” or an “affiliated person” of, or “promoter” or “principal underwriter” for, an “investment company,” as such terms are defined in the Investment Company Act of 1940. Neither the making of any Loan, nor the application of the proceeds or repayment thereof by any Credit Party, nor the consummation of the other transactions contemplated hereby will violate any provisions of such Act or any rule, regulation or order of the U.S. Securities and Exchange Commission thereunder. (v) Pari Passu. The Obligations of each Credit Party are and will be direct, unconditional, unsecured and unsubordinated obligations, and do rank and will rank at least pari passu with all other present and future senior unsecured and unsubordinated Indebtedness (including under the Term Credit Agreement), of such Credit Party. ARTICLE VI COVENANTS SECTION 6.1Affirmative Covenants. Each Credit Party hereby agrees that it shall (and shall cause each of its Subsidiaries to) perform and comply with each of the following: (a) Corporate Existence. Except as may be permitted by
